STOCK PURCHASE AGREEMENT


dated as of


May 25, 2011


among


GLOBAL TELESAT CORP.,


GROWTH ENTERPRISE FUND, S.A.,


WORLD SURVEILLANCE GROUP INC.


AND


DAVID PHIPPS (as to Sections 2.02 (e) and (g), 4.02 (as applicable to him),
6.01, 6.02, 6.06 (as to Buyer’s purchase right as set forth therein),
6.07 and 7.03 and Articles I and XI only)


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

    Page      
ARTICLE I — DEFINITIONS
 
4
     
1.01.  Definitions
 
4
     
ARTICLE II — PURCHASE AND SALE
 
9
2.01.  Purchase and Sale
 
9
2.02.  Closing
 
10
2.03.  Closing Balance Sheet
 
12
2.04.  Adjustment of Purchase Price
 
14
2.05.  Certificates for Buyer Shares
 
14
2.06.  Escrow Account
 
15
     
ARTICLE III — REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY
  18      
3.01.  Corporate Existence and Power
 
18
3.02.  Corporate Authorization
 
18
3.03.  Governmental Authorization; Consents
 
18
3.04.  Non-Contravention
 
19
3.05.  Capitalization
 
19
3.06.  Subsidiaries
 
20
3.07.  Financial Statements
 
20
3.08.  Absence of Certain Changes
 
20
3.09.  Property and Equipment
 
21
3.10.  No Undisclosed Material Liabilities
 
22
3.11.  Litigation
 
22
3.12.  Material Contracts
 
23
3.13.  Insurance Coverage
 
24
3.14.  Compliance with Laws; No Defaults
 
24
3.15.  Finders, Fees
 
25
3.16.  Intellectual Property
 
25
3.17.  Taxes
 
26
3.18.  Employees
 
28
3.19.  Environmental Compliance
 
28
3.20.  Customers and Suppliers
 
31
3.21.  Transactions with Affiliates
 
31
3.22.  Other Information
 
31
3.23.  Intercompany Arrangements
 
32
3.24.  Inventories
 
32
3.25.  Receivables
 
32
3.26.  Products
 
32
3.27.  Government Contracts
 
32
3.28.  Books and Records
 
34
3.29.  Banks and Brokerage Accounts
 
34
3.30.  Representations
 
34
3.31.  Schedule Cross Referencing
 
34

 
 
 

--------------------------------------------------------------------------------

 


ARTICLE IV — ADDITIONAL REPRESENTATIONS AND WARRANTIES OF SELLER AND PHIPPS
  35      
4.01.  Title to and Validity of Shares
 
35
4.02.  Authority
 
35
4.03. Investment Intent
 
36
4.04.  Experience and Status of Seller
 
36
4.05.  General Solicitation
 
36
4.06. Reliance on Exemptions
 
36
4.07.  Information
 
36
4.08.  Organization and Existence
 
37
4.09.  Representations
 
37
     
ARTICLE V — REPRESENTATIONS AND WARRANTIES OF BUYER
 
37
     
5.01.  Organization and Existence
 
37
5.02.  Corporate Authorization
 
37
5.03.  Governmental Authorization
 
38
5.04.  Non-Contravention
 
38
5.05.  Finders' Fees
 
38
5.06.  Purchase for Investment
 
38
5.07.  Issuance of the Buyer Shares
 
38
5.08.  SEC Reports; Financial Statements
 
38
5.09.  Internal Accounting Controls
 
39
5.10.  Litigation
 
39
5.11.  Tagalong and Registration Rights
 
39
5.12.  Representations
 
39
     
ARTICLE VI — COVENANTS OF THE COMPANY, SELLER AND PHIPPS
 
40
     
6.01.  Officers and Directors
 
40
6.02.  Noncompetition
 
40
6.03.  Confidentiality
 
42
6.04.  Intentionally Omitted
 
42
6.05.  Shares of Buyer
 
42
6.06.  Applique in Easton, MD
 
42
6.07.  Globalstar Accounts
 
43
6.08.  Restrictions on Sales of Shares
 
43
6.09.  Use of Company's Name, Other Marks
 
44
6.10.  Private Placement
 
44
     
ARTICLE VII — COVENANTS OF BUYER
 
44
     
7.01.  Access
 
44
7.02.  Piggy-Back Registration Rights
 
44
7.03.  Use of Proceeds
 
46
7.04.  Directors and Officers Liability Insurance
 
46
     
ARTICLE VIII — COVENANTS OF ALL PARTIES
 
47
     
8.01.  Public Announcements
 
47
8.02.  Board of Directors of Buyer
 
47

 
 
2

--------------------------------------------------------------------------------

 


ARTICLE IX — EMPLOYEE BENEFITS
 
47
     
9.01.  Employee Benefits Definitions
 
47
9.02.  ERISA Representations
 
48
9.03.  No Third Party Beneficiaries
 
49
     
ARTICLE X — SURVIVAL; INDEMNIFICATION
 
50
     
10.01.  Survival
 
50
10.02.  Indemnification
 
50
10.03.  Procedures; No Waiver .
 
52
10.04.  Third Party Claims
 
53
     
ARTICLE XI — MISCELLANEOUS
 
53
     
11.01.  Notices
 
53
11.02.  Amendments; No Waivers
 
54
11.03.  Expenses
 
55
11.04.  Successors and Assigns
 
55
11.05.  Further Assurances
 
55
11.06.  Governing Law
 
55
11.07.  Counterparts; Effectiveness
 
55
11.08.  Entire Agreement
 
55
11.09.  Captions
 
56
11.10.  Jurisdiction
 
56
11.11.  Specific Performance
 
56
11.12.  Severability
  
56



Schedules
 
Schedule 2.01(b)
Seller Account Information
Schedule 3.03
Required Consents
Schedule 3.05
Capitalization
Schedule 3.07
Financial Statements
Schedule 3.08
Certain Changes
Schedule 3.10
Liabilities
Schedule 3.12
Material Contracts
Schedule 3.14
Permits
Schedule 3.16(a)
Intellectual Property
Schedule 3.16(e)
License Agreements
Schedule 3.17
Tax Elections; Jurisdictions
Schedule 3.18(a)
Employees
Schedule 3.19
Environmental Matters
Schedule 3.24
Inventories
Schedule 3.29
Bank and Brokerage Accounts
Schedule 9.02
Employee Plans; Benefit Arrangements



Exhibits
 
A
Employment Agreements
B
Escrow Agreement
C
Option Agreement
D
Legal Opinion


 
3

--------------------------------------------------------------------------------

 


STOCK PURCHASE AGREEMENT


AGREEMENT dated as of May 25, 2011 among Global Telesat Corp., a Virginia
corporation (the "Company"); Growth Enterprise Fund, S.A., a Panamanian
corporation ("Seller"); World Surveillance Group Inc., a Delaware corporation
("Buyer"); and David Phipps (“Phipps”) as to Sections 2.02(e) and (g), 4.02 (as
applicable to him), 6.01, 6.02, 6.06 (as to Buyer’s purchase right as set forth
therein), 6.07 and 7.03 and Articles I and XI only.  For purposes hereof, the
above are collectively referred to as the Parties, and individually as, a Party.


WITNESSETH:


WHEREAS, Buyer desires to purchase from Seller all of the issued and outstanding
capital stock of the Company (the "Shares");


WHEREAS, Seller desires to sell to Buyer all of the Shares; and


NOW, THEREFORE, the Parties hereto agree as follows:


ARTICLE I


DEFINITIONS


1.01.  Definitions. (a)  The following terms, as used herein, have the following
meanings:


"1933 Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


"1934 Act" means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.


"Affiliate" means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with such Person.


"Ancillary Agreements" means the Employment Agreement, the Escrow Agreement and
the Option Agreement.


"Balance Sheet" means the balance sheet of the Company as of December 31, 2010
referred to in Section 3.07.


"Balance Sheet Date" means December 31, 2010.


“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in Florida are authorized or obligated to close.

 
4

--------------------------------------------------------------------------------

 


"Buyer Stock" means the common stock, par value $0.00001 per share, of Buyer.


"Closing Balance Sheet" means an unaudited balance sheet of the Company as at
the close of business on the Closing Date, together with the notes thereto.


"Common Stock" means the common stock, $1.00 par value per share, of the
Company.


"Company’s Proprietary Rights" means all Proprietary Rights that are owned or
licensed by the Company or any Affiliate of the Company and used or held for use
by the Company.


“Contract” means any contract, instrument, plan, arrangement, permit,
concession, franchise, license, loan or credit agreement, note, bond, mortgage,
indenture, lease or other property agreement, partnership or joint venture
agreement, or other legally binding agreement, whether written or oral,
applicable to a Party or its properties or assets.


“Debt” means the aggregate of (i) amounts that are interest bearing due to
banks, other financial institutions or other parties (including accrued and
unpaid interest) by the Company; (ii) unpaid federal and state income taxes;
(iii) unfunded obligations under incentive plans or bonus plans of the Company;
(iv) any obligations under capitalized leases; (v) any other amounts due and
owing by the Company as of the date of calculation.


“Employment Agreement” means the Employment Agreement between Phipps and Buyer
in the form set forth in Exhibit A.


"Escrow Agent" means Fleming PLLC who is a signatory to the Escrow Agreement.


"Escrow Agreement" means the Escrow Agreement among Seller, Buyer and the Escrow
Agent in the form set forth in Exhibit B.


“Governmental Authority” means any domestic (federal, state or local) or foreign
government or governmental, regulatory or administrative authority, or political
subdivision thereof, agency, commission, board, bureau, court, instrumentality,
or arbitrator of any kind.


“Law” means any foreign or domestic (federal, state or local) law (including
common or case law), statute, ordinance, rule, regulation, injunction, writ,
judgment, or decree.


“Knowledge”, “Known” or “Know” related to or of a Party means that where any
representation or warranty contained in this Agreement is expressly qualified by
reference to the Knowledge or best Knowledge or is Known to such Party or such
Party Knows something, such is referring to the actual knowledge of a Party,
without any obligation to have made due and diligent inquiry as to the matters
that are the subject of such representation and warranty.  For purposes of this
Agreement, Knowledge (and its derivatives) of the Company shall include the
Knowledge of the Company, Seller, Phipps, and their respective Affiliates and
the officers, directors and shareholders of Seller and the Company, as
applicable.

 
5

--------------------------------------------------------------------------------

 


"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, restriction or encumbrance of any kind in respect of such
asset, other than resale restrictions under Rule 144 promulgated pursuant to the
1933 Act.


"Material Adverse Effect" means any effect, event, development, change or state
of circumstances or facts that, individually or in the aggregate, (i) has had or
could reasonably be expected to have a material adverse effect on the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Company, or Buyer, as applicable, or (ii) prevents in any
material respect or materially delays the ability of the Parties to perform
their respective obligations under this Agreement and the Ancillary Agreements,
or to consummate the transactions contemplated hereby or thereby, in accordance
with the terms hereof or thereof.


“Order” means any executive order or decree, judgment, injunction, ruling,
stipulation or other order of any Governmental Authority, whether temporary,
preliminary or permanent.


"Person" means an individual, corporation, partnership, association, trust or
other entity or organization, including a Governmental Authority.


"Proprietary Rights" means all (i) patents, patent applications, patent
disclosures and all related continuation, continuation-in-part, divisional,
reissue, re-examination, utility, model, certificate of invention and design
patents, patent applications, registrations and applications for registrations,
(ii) trademarks, service marks, trade dress, logos, trade names, service names
and corporate names and registrations and applications for registration thereof,
(iii) copyrights and registrations and applications for registration thereof,
(iv) mask works and registrations and applications for registration thereof,
(v) computer software, data and documentation, (vi) trade secrets and
confidential financial and business information, whether patentable or
nonpatentable and whether or not reduced to practice, know-how, manufacturing
and product processes and techniques, research and development information,
copyrightable works, pricing and cost information, business and marketing plans,
(vii) other proprietary rights relating to any of the foregoing (including
without limitation associated goodwill and remedies against infringements
thereof and rights of protection of an interest therein under the laws of all
jurisdictions) and (viii) copies and tangible embodiments thereof.


“Representatives” means, with respect to any Party, its officers, directors,
employees, shareholders, consultants, counsel, agents or other representatives.


“SEC” means the Securities and Exchange Commission.


"Sellers' Counsel" means the law firm of Robert L. Blessey, Esq., Katonah, New
York.


"Subsidiary" means any entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are owned directly or indirectly by a
Person

 
6

--------------------------------------------------------------------------------

 


(b)   Each of the following terms is defined in the Section set forth opposite
such term:


Term
 
Section
     
Affiliated Parties
 
6.02
Benefit Arrangement
 
9.01
Business
 
6.02
Buyer Indemnified Parties
 
10.02(a)
Buyer Shares
 
2.01(a)
Buyer Stock Price
 
2.06(l)
CEO
 
6.01
CERCLA
 
3.19
Closing
 
2.02
Closing Date
 
2.02
Closing Debt
 
2.03
Code
 
9.01
Company Securities
 
3.05
Contracting Party
 
2.01(c)
Cutback Notice
 
7.02
Damages
 
10.02(a)
Determination Date
 
2.06(l)
Earn-Out Payment(s)
 
2.01(c)
Easton Appliqué
 
6.06
Employee Plans
 
9.01
Environment
 
3.19
Environmental Laws
 
3.19
Environmental Liabilities
 
3.19
Environmental Permits
 
3.19
ERISA
 
9.01
ERISA Affiliate
 
9.01
Escrow Shares
 
2.02(b)
Escrow Termination Date
 
2.06(i)
Estimated Closing Debt
 
2.03
Estimated Statement
 
2.03
Excess Debt
 
2.04
Evaluation Date
 
5.09
Fair Market Value
 
2.06(j) and (k)
Financial Statements
 
3.07
Financings
 
7.03
Hazardous Substance
 
3.19
Government Contract
 
3.27
Gross Revenues
 
2.01(c)
Ground Station Contract
 
2.01(c)
GTCL
 
6.07
GTSC
 
6.06
Includible Secondary Shares
 
7.02


 
7

--------------------------------------------------------------------------------

 


Includible Shares
 
7.02
Indemnified Party
 
10.03
Indemnifying Party
 
10.03
Initial Transferee Accounts
 
6.07
Installment Payment
 
2.01(b)
Judgment Order
 
2.06(f)
Liability
 
3.10
Managing Underwriter
 
7.02
May Contract
 
2.01(c)
Multiemployer Plan
 
9.01
Noncompetition Period
 
6.02
Notice of Claim
 
2.06(c)
Objection
 
2.06(d)
Other Selling Stockholders
 
7.02
Other Shares
 
7.02
Pending Claims
 
2.06(i)
Permit
 
3.14
Primary Registration
 
7.02
Primary Shares
 
7.02
Purchase Price
 
2.01(a)
Registration Statement
 
7.02
Release
 
3.19
Requesting Stockholder
 
7.02
Required Consents
 
3.03
SEC Reports
 
5.08
Secondary Transferee Accounts
 
6.07
Section 338(h)(10) Election
 
6.04
Section 338(h)(10) Taxes
 
6.04
Seller Indemnified Parties
 
10.02(b)
Successor
 
6.02
Tax
 
3.17
Tax Authority
 
3.17
Taxes
 
3.17
Tax Return(s)
 
3.17
Transferee Accounts
 
6.07
Underwritten Offering
 
7.02
WSGI Shares
 
6.05


 
8

--------------------------------------------------------------------------------

 
 
ARTICLE II


PURCHASE AND SALE


2.01.  Purchase and Sale.


(a)           Upon the terms and subject to the conditions of this Agreement,
Seller shall sell to Buyer, and Buyer shall purchase from Seller, at the
Closing, the Shares.  The purchase price consists of $600,000 in cash,
30,000,000 shares of Buyer Stock (the “Buyer Shares”) and the Earn-Out, as
hereinafter defined, in the aggregate (collectively, the "Purchase Price"),
subject to the adjustments set forth below in Section 2.04.  The Purchase Price
shall be paid as provided in Sections 2.01(b), 2.01(c) and 2.02 of this
Agreement.


(b)           In addition to the $350,000 payment due at Closing as provided in
Section 2.02(a), Buyer shall pay to Seller (i) $125,000 by wire transfer of
immediately available funds to an account designated by Seller set forth on
Schedule 2.01(b) hereto on or before the date that is 60 days from the Closing
Date, and (ii) $125,000 by wire transfer of immediately available funds to an
account designated by Seller set forth on Schedule 2.01(b) hereto on or before
the date that is 120 days from the Closing Date (each payment in subsections (i)
and (ii) above being known as an “Installment Payment”), provided, however, that
both Installment Payments shall be due and payable on or before the date that is
60 days from the Closing Date if Buyer closes a financing(s) of at least an
additional $900,000 before such date.  As long as an Installment Payment is paid
within 30 days of its due date, Buyer shall not be deemed to be in breach of
this Agreement.


(c)           Upon the terms and subject to the conditions of this Agreement,
Buyer shall pay to Seller (for this purpose to include any assignee or designee
of Seller) an amount in cash equal to five percent (5%) of the gross revenue
(excluding for clarification purposes any revenue related to maintenance or
other similar non-construction services) (the “Gross Revenues”) received by the
Company, Buyer, or any Subsidiary or Affiliate thereof (each a “Contracting
Party” or, collectively, the “Contracting Parties”), which revenues are related
solely to payments received from a customer relating to an invoice issued by or
on behalf of the Contracting Party for the construction by a Contracting
Party(ies) of one or more of up to five (5) ground stations (i.e., a ground
station which is built as referred to in or pursuant to that certain Contract
dated May 4, 2005, as amended, between the Company and Globalstar, Inc. (the
“May Contract”) pursuant to a contract between a Contracting Party and such
customer (each a “Ground Station Contract”).  Each such payment to Seller shall
be referred to herein as an “Earn-Out Payment” and, collectively, as the
“Earn-out Payments.”. Within ten (10) Business Days after the receipt by the
Contracting Party of a cash payment from a customer relating to the Gross
Revenues from a Ground Station Contract, Buyer shall pay Seller an Earn-Out
Payment relating solely to such Gross Revenues received by the Contracting
Party, by wire transfer of immediately available funds, to an account designated
by Seller in Schedule 2.01(b) attached hereto (or to any such other account that
Seller shall advise Buyer of, in writing, in the manner provided for notices in
Section 11.01 hereof), each such payment to be accompanied by a certification
signed by Buyer’s Chief Financial Officer as to the aforementioned Gross Revenue
from a Ground Station Contract received by the Contracting Party.  Twice each
calendar year, Seller shall have the right, upon reasonable prior notice and
during normal business hours, to inspect the books and records of the
Contracting Parties with respect to the aforementioned Gross Revenues from
Ground Station Contracts, such inspection to be conducted at Seller’s sole
expense, except that if it is determined that the Gross Revenues or Earn-Out
Payments are understated by 5%, Buyer shall reimburse Seller for all reasonable
costs incurred by it in connection with such inspection. This subsection (and
all other applicable provisions of this Agreement relating to the Earn-Out
Payments) will survive the Closing and the rights and obligations of the Parties
with respect thereto shall continue in effect for a period of the earlier of (i)
the date on which Seller has received full payment of the Earn-Out Payments,
(ii) twenty-five (25) years from the Closing Date, or (iii) the date on which
the Company shall no longer have the right to construct ground stations under
the May Contract.

 
9

--------------------------------------------------------------------------------

 


2.02.  Closing.  The closing (the "Closing") of the purchase and sale of the
Shares hereunder shall take place on May 25, 2011 (the “Closing Date”) at the
offices of the Buyer or at such other place as Buyer and Seller may agree, in
writing.  At the Closing:


(a)           On the Closing Date, Buyer shall pay to Seller $350,000 by wire
transfer of immediately available funds to an account designated by Seller set
forth on Schedule 2.01(b) hereto, subject to Section 2.04(a).


(b)           Buyer shall deliver to the Escrow Agent (copy to Seller) a copy of
instructions to its transfer agent for the issuance of a stock certificate to
the Escrow Agent for 5,500,000 shares of Buyer Stock (the “Escrow Shares”),
registered in the name of Seller, to be held by the Escrow Agent in accordance
with the Escrow Agreement.


(c)           Buyer shall deliver to Seller a copy of instructions to its
transfer agent for the issuance of a stock certificate to Seller for 24,500,000
shares of Buyer Stock, registered in the name of Seller.


(d)           Seller shall deliver to Buyer a stock certificate for the Shares
registered in the name of Buyer.


(e)           Each Party shall deliver original executed signature pages to the
other Parties for the Ancillary Agreements to which it is a Party.


(f)           The Company and Seller shall deliver to Buyer disclosure Schedules
to this Agreement.


(g)           The Company, Phipps and Seller shall each deliver to Buyer a
certificate signed by the Chief Executive Officer of the Company, Phipps (only
to the extent applicable to him) and the Managing Director of Seller that:


(i)           the Company, Phipps and Seller have performed in all material
respects all of their respective obligations and complied in all material
respects with all agreements and covenants hereunder required to be performed by
him or them or complied with by him or them under this Agreement on or prior to
the Closing Date, and that the representations and warranties of the Company,
Phipps and Seller contained in this Agreement, the Ancillary Agreements and in
any certificate or other writing delivered by the Company, Phipps or Seller
pursuant hereto or thereto are true and correct (in the case of representations
and warranties qualified as to materiality or a Material Adverse Effect) or true
and correct in all material respects (in the case of other representations and
warranties) at and as of the Closing Date, except for those representations and
warranties that address matters only as of a particular date (which shall remain
so true and correct at and as of such date);

 
10

--------------------------------------------------------------------------------

 


(ii)          no Governmental Authority has issued any Order, and there is no
Law, restraining the effective operation by Buyer of the business of the Company
after the Closing Date and there is no pending action, proceeding or other
application seeking to prohibit or impose any limitations on Buyer’s ownership
or operations of all or any portion of its or the Company’s business or assets,
or to compel Buyer to dispose of or hold separate all or any portion of its or
the Company’s business or assets, as a result of the transactions contemplated
by this Agreement which if successful would have, or could, individually or in
the aggregate, reasonably be expected to have, a material adverse effect on
Buyer’s ability after the Closing Date to receive the anticipated benefits of
the purchase hereunder; and


(iii)         there has not been any Material Adverse Effect since April 30,
2011, nor (i) any event, effect, development, change or occurrence which could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, nor (ii) any pending or threatened material claim or litigation
involving the Company or any of its assets or properties.


 (h)          The Company shall have either (i) delivered to Buyer a properly
executed statement satisfying the requirements of Treasury Regulation Sections
1.897-2(h) and 1.1445-2(c)(3) in a form reasonably acceptable to Buyer or (ii)
caused Seller to have executed and delivered to Buyer a certificate of
non-foreign status satisfying the requirements of Treasury Regulations Section
1.1445-2(b) to the effect that the Company is not, and has not been at any time
during the previous five (5) years, a United States real property holding
corporation within the meaning of Section 897 of the Code.  The Company shall
have delivered to Buyer a clearance certificate or similar document(s) that may
be required by any Tax authority to relieve Buyer of any obligation to withhold
Taxes in connection with the transactions contemplated by this Agreement.


(i)            The Buyer shall have received from the Company and Seller
certified copies of (i) the resolutions duly adopted by the Company’s and
Seller’s respective Boards of Directors authorizing the execution, delivery and
performance of this Agreement and the Ancillary Agreements to which it is a
party, and the transactions contemplated hereby and thereby, (ii) the
resolutions duly adopted by the Company’s stockholder approving this Agreement
and the transactions contemplated hereby, and (iii) the charter and bylaws of
the Company and Seller as then in effect immediately prior to the Closing.


(j)            Buyer shall deliver to Seller a certificate signed by the Chief
Executive Officer
and Chief Financial Officer of Buyer that (i) Buyer has performed in all
material respects all of its obligations and complied in all material respects
with all agreements and covenants hereunder required to be performed by it or
complied with by it under this Agreement on or prior to the Closing Date, and
(ii) the representations and warranties of Buyer contained in this Agreement,
the Ancillary Agreements and in any certificate or other writing delivered by
Buyer pursuant hereto or thereto shall be true and correct (in the case of
representations and warranties qualified as to materiality or a Material Adverse
Effect) or true and correct in all material respects (in the case of other
representations and warranties) at and as of the Closing Date, except for those
representations and warranties that address matters only as of a particular date
(which shall remain so true and correct at and as of such date).

 
11

--------------------------------------------------------------------------------

 


(k)           Seller shall have received from Buyer certified copies of (i) the
resolutions duly adopted by Buyer’s Board of Directors authorizing the
execution, delivery and performance of this Agreement and the Ancillary
Agreements to which it is a party, and the transactions contemplated hereby and
thereby, and (ii) the charter and bylaws of Buyer as then in effect immediately
prior to the Closing.


(l)            Seller shall deliver to Buyer the opinion of Seller’s Counsel,
dated the Closing Date, in the form of Exhibit D hereto. In rendering such
opinion, such counsel may rely upon certificates of public officers and, as to
matters of fact only, a certificate of officers of the Seller and the Company.


(m)           Each Party shall deliver to the other all consents, or waivers
thereof, required by Section 3.03 (in the case of the Company) and Section 5.03
(in the case of Buyer), if any.


(n)           Seller shall deliver to Escrow Agent a medallion guaranteed stock
power executed by Seller related to the Escrow Shares.


(o)           The Company shall deliver to Buyer the resignation of Robert L.
Blessey as Secretary of the Company.


(p)           The Company shall deliver to Buyer documentation that evidences
that the transfers required by Sections 6.05, 6.06 and 6.07 hereof have been
completed.


(q)           The Parties shall execute and deliver any other instruments,
documents and certificates that are required to be delivered pursuant to this
Agreement or as may be reasonably requested by any Party, consistent with the
terms of this Agreement, in order to consummate the transactions contemplated by
this Agreement and the Ancillary Agreements.


2.03.  Closing Balance Sheet.


(a)            The Company shall prepare and deliver to Buyer at least two (2)
Business Days prior to the Closing Date, a statement (the “Estimated Statement”)
setting forth the Company’s good faith estimate of the Company’s Debt net of
estimated accounts receivable as of the Closing Date (the “Estimated Closing
Debt”). During the period for the preparation of the Estimated Statement, the
Company will provide the Buyer and its Representatives with access, upon
reasonable prior notice to the Company and during normal business hours, to all
financial, accounting and other information relevant to the determination of the
Estimated Statement.

 
12

--------------------------------------------------------------------------------

 


(b)           As promptly as practicable after the Closing Date, Buyer will
cause the Closing Balance Sheet to be prepared from the books and records of the
Company, and will prepare a certificate based on such Closing Balance Sheet
setting forth its calculation of the Company’s Debt net of accounts receivable
as of the Closing Date (the “Closing Debt”).  As promptly as practicable, but no
later than seventy-five (75) Business Days, after the Closing Date, Buyer will
cause the Closing Balance Sheet together with its certificate showing the
Closing Debt, to be delivered to Seller.  The Closing Balance Sheet shall (x)
fairly present the financial position of the Company as at the close of business
on the Closing Date in accordance with generally accepted accounting principles,
and (y) include line items substantially consistent with those in the Balance
Sheet. Buyer shall pay the costs of preparing the Closing Balance Sheet.


(c)           If Seller disagrees with Buyer's calculation of Closing Debt
delivered pursuant to Section 2.03(b), Seller may, within ten (10) Business Days
after delivery of the documents referred to in Section 2.03(b), send a written
notice to Buyer setting forth in reasonable detail the bases for the
disagreement with such calculation and Seller's calculation of such amount.  Any
such notice of disagreement shall specify those items or amounts as to which
Seller disagrees, and Seller shall be deemed to have agreed with all other items
and amounts contained in both the Closing Balance Sheet and the calculation of
Closing Debt delivered pursuant to Section 2.03(b).


(d)           If a written notice of disagreement shall be duly sent pursuant to
Section 2.03(c), the Parties shall, during the ten (10) Business Days following
Buyer’s receipt of such notice, use their best efforts to reach agreement on the
disputed items or amounts in order to determine, as may be required, the final
amount of Closing Debt and any other items set forth in Seller’s notice, which
Closing Debt amount shall not be greater than the amount thereof shown in
Buyer's calculations delivered pursuant to Section 2.03(b) nor less than the
amount thereof shown in the Company’s calculation delivered pursuant to Section
2.03(a). If, during such period, the Parties are unable to reach such agreement,
they shall thereafter cause an independent accountant of internationally
recognized standing reasonably satisfactory to Seller and Buyer (who shall not
have any relationship with Seller or Buyer), promptly, but in no event later
than twenty (20) Business Days after such selection, to review this Agreement
and the disputed items or amounts for the purpose of calculating the final
Closing Debt and resolving any other items noted in Seller’s notice.  In making
such calculation and reviewing such other items, such independent accountants
shall consider only those items or amounts in the Closing Balance Sheet or
Buyer's calculation of Closing Debt as to which Seller has disagreed.  Such
independent accountants shall deliver to Seller and Buyer, as promptly as
practicable, a report setting forth such calculation and its determination of
final Closing Debt and resolution of such other items.  Such report and its
determination of final Closing Debt and such other items shall be final and
binding upon the Parties hereto absent fraud, intentional misconduct or gross
negligence.  Unless otherwise determined by the independent accountants, the
reasonable costs and expenses of the independent accountants shall be shared
equally by Buyer and Seller.  Any fees allocated to Buyer or Seller in
accordance with this Section shall be paid in cash within five (5) Business Days
after such fees are due; provided, that if Seller fails to make such payment
when due, Buyer may pay such fees and seek reimbursement thereof from the Escrow
Agent pursuant to the terms of the Escrow Agreement and Seller and Buyer hereby
agree to issue joint written instructions to the Escrow Agent providing for the
delivery by the Escrow Agent to Buyer of a number of Escrow Shares having a Fair
Market Value in the aggregate equal to the amount of such costs and expenses
unpaid by Seller.


(e)  The Parties hereto agree that they will, and agree to cause their
respective Representatives to, cooperate and provide reasonable assistance in
the preparation of the Closing Balance Sheet and the calculation of Closing Debt
referred to in this Section 2.03, including without limitation, the making
available to the extent necessary of books, records, work papers and personnel.

 
13

--------------------------------------------------------------------------------

 


2.04.  Adjustment of Purchase Price.


(a)           At the Closing, the $350,000 cash portion of the Purchase Price to
be paid by Buyer on the Closing Date shall be reduced on a dollar for dollar
basis, as an adjustment to the Purchase Price, for any Estimated Closing Debt
greater than $25,000 as set forth on the Estimated Statement.


(b)           If the Closing Debt as ultimately determined hereunder exceeds the
Estimated Closing Debt set forth on the Estimated Statement (the “Excess Debt”),
Seller shall pay to Buyer, as an adjustment to the Purchase Price, the amount of
such Excess Debt in the manner provided in Section 2.04(c) below.


(c)           Any payments required pursuant to Section 2.04(b) to be made by
Seller shall be made either by Seller paying any such amount to Buyer within ten
(10) Business Days after the Excess Debt has been determined pursuant to the
terms hereof or, at Seller’s election, by delivery by the Escrow Agent to Buyer
of a number of Escrow Shares having a Fair Market Value in the aggregate equal
to the amount of such Excess Debt.


(d)           Within ten (10) Business Days after the Excess Debt has been
determined, if Seller elects to pay the Excess Debt from the Escrow Shares,
Buyer and Seller shall deliver to the Escrow Agent joint written instructions
for the disbursement to Buyer of such number of Escrow Shares as calculated in
accordance with Section 2.04(c) above and the joint instructions shall indicate
that the Escrow Agent shall no later than five (5) Business Days after receipt
of such joint written instructions transfer to Buyer such number of Escrow
Shares.


2.05.  Certificates for Buyer Shares.  Each certificate for Buyer Shares issued
to Seller or the Escrow Agent as part of the Purchase Price shall bear the
following legends:


“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, and may not be sold, transferred or otherwise disposed
of except in accordance with the terms thereof and unless registered with the
Securities and Exchange Commission of the United States, and the securities
regulatory authorities of certain states, or unless an exception from such
registration is available.”


“The securities represented hereby are subject to certain sales restrictions as
contained in that Stock Purchase Agreement dated May 25, 2011 between the
parties signatories thereto.”

 
14

--------------------------------------------------------------------------------

 


2.06.  Escrow Account.


(a)           Seller agrees that notwithstanding any investigation of the
business of the Company made by or on behalf of Buyer, at the Closing a copy of
instructions to Buyer’s transfer agent for the issuance of a stock certificate
for the Escrow Shares shall be delivered by Buyer to the Escrow Agent, and such
stock certificate when received by the Escrow Agent shall be deposited in
accordance with the terms of the Escrow Agreement.  All Escrow Shares deposited
with the Escrow Agent shall be deposited in escrow (the “Escrow”) for the
benefit of Seller and shall be held and applied by the Escrow Agent in
accordance with the Escrow Agreement to pay to Buyer, the Company or their
Affiliates, or the Buyer Indemnified Parties, any amounts owing by Seller under
the terms of this Agreement, including but not limited to Article X.  Any
inconsistency or conflict between the terms of the Escrow Agreement and the
terms of this Agreement shall be resolved in favor of the terms of the Escrow
Agreement.


(b)           Seller and Buyer expressly agree that the Escrow Shares (i) shall
be security for such indemnity obligations and other payments owing by Seller
under this Agreement, subject to the limitations and in the manner provided for
herein, and (ii) are subject to release to the Buyer, the Buyer Indemnified
Parties or Seller upon the terms set forth herein and in the Escrow Agreement.


(c)           In addition to making claims or issuing joint written instructions
to the Escrow Agent under Sections 2.03 and 2.04 of this Agreement, at any time
prior to the termination of the Escrow Agreement, Buyer may make claims against
the Escrow Shares in accordance with the procedures set forth in this Section
2.06 or Sections 10.03 and 10.04 hereof.  On each occasion on which Buyer
determines in good faith that it is, or the Buyer Indemnified Parties (as
hereinafter defined) are, entitled to payment for a claim for indemnification
pursuant to Article X of, or are otherwise owed an amount from Seller under,
this Agreement, Buyer shall deliver to Seller a written request (each, a “Notice
of Claim”) for the payment of such amount.  The Notice of Claim shall request
payment or indemnification, specify the basis on which indemnification or
payment is sought, indicate the amount of Buyer’s claim for indemnification or
payment (or, if such amount is not then determined, a good faith estimate
thereof), give a general description of the nature of the claims, demand or
facts that serve as a basis therefore, and indicate a reasonably approximate
date the action, event or circumstance giving rise to the claim first arose (or,
if not known to Buyer, the date Buyer became aware of the event), and in the
case of a third party claim, containing (by attachment or otherwise) such other
information as the Buyer shall have concerning such third party claim.  The
delay or failure of the Buyer to notify the Seller of such claim shall not
relieve the Seller of any liability that the Seller may have with respect to
such claim except to the extent that the Seller demonstrates that the defense of
such claim is materially prejudiced by such delay or failure.


(d)           If the Notice of Claim delivered pursuant to Section 2.06(c)
involves a matter other than a third party claim, the Seller shall have fifteen
(15) Business Days to object to such Notice of Claim by delivery of a written
notice of such objection to the Buyer specifying in reasonable detail the basis
for such objection to all or any part of the Notice of Claim (an “Objection”)
which shall identify specifically what amount of such Notice of Claim is being
disputed, together with a statement that the remaining portion of such Notice of
Claim is not being disputed.  The Buyer and Seller shall promptly but in no
event later than five (5) Business Days after such Objection is received by
Buyer, issue joint written instructions to the Escrow Agent to release to Buyer
from the Escrow a number of Escrow Shares having a Fair Market Value in the
aggregate equal to the amount specified in the Notice of Claim that is not being
disputed.  The joint instructions shall indicate that any such transfer by the
Escrow Agent shall be made on or before the fifth (5th) Business Day following
the receipt by the Escrow Agent of such joint written instructions.

 
15

--------------------------------------------------------------------------------

 
 
(e)           If Seller fails to deliver an Objection by 5:00 p.m. EST on the
fifteenth (15th) day following the receipt by Seller of a Notice of Claim, its
failure to timely so object shall constitute a final and binding acceptance of
the Notice of Claim by the Seller and Seller and Buyer shall deliver joint
written instructions to the Escrow Agent that Escrow Shares having a Fair Market
Value in the aggregate equal to the entire amount of the Notice of Claim are to
be released to Buyer from the Escrow (up to the maximum number of Escrow Shares
being held in Escrow by the Escrow Agent pursuant thereto).  The joint written
instructions shall indicate that any such transfer by the Escrow Agent shall be
made on or before the fifth (5th) Business Day following the receipt by the
Escrow Agent of such joint written instructions.  The Escrow Agent shall
continue to hold any remaining Escrow Shares following the transfer of Escrow
Shares pursuant to any Notice of Claim in accordance with the terms of this
Agreement and the Escrow Agreement.


(f)            If Seller delivers a timely Objection with respect to all or any
portion of a Notice of Claim, then the Seller and Buyer shall negotiate in good
faith for a period of forty-five (45) Business Days from the date the Buyer
receives such Objection prior to commencing or defending any proceeding with
respect to such Notice of Claim and the Escrow Agent shall not disburse or
transfer, and shall continue to hold, Escrow Shares having a Fair Market Value
in the aggregate equal to the amount requested in the Notice of Claim or the
disputed portion thereof, as the case may be, pending receipt of either (i)
joint written instructions from Buyer and Seller or (ii) a notice from either
Buyer or Seller of a final, non-appealable order from a court of competent
jurisdiction, or an arbitration judgment, along with a copy of the order or
judgment, as the case may be (together, a “Judgment Order”), pursuant to which
such court or arbitrator has determined whether and to what extent Buyer is
entitled to the amount requested in the Notice of Claim.


(g)           If the Escrow Agent has received a Judgment Order with respect to
any disputed Notice of Claim that indicates that Buyer is entitled to payment in
respect of all or any portion of the Notice of Claim, then the Escrow Agent
shall release and transfer to Buyer Escrow Shares having a Fair Market Value in
the aggregate equal to the entire amount indicated in such Judgment Order (up to
the maximum number of Escrow Shares being held in Escrow by the Escrow Agent
pursuant hereto). The joint written instructions shall indicate that any such
transfer by the Escrow Agent shall be made on or before the fifth (5th) Business
Day following the date on which such Judgment Order is received by the Escrow
Agent. If such Judgment Order indicates that Buyer is not entitled to all or any
portion of the amount claimed in such Notice of Claim, then the Escrow Agent
shall continue to hold Escrow Shares having a Fair Market Value in the aggregate
equal to the amount to which Buyer was determined not to be entitled in
accordance with the terms of this Agreement until such Escrow Shares are to be
disbursed or transferred (i) to Seller pursuant to Section 2.06(i) of this
Agreement or (ii) to Buyer in respect of another Notice of Claim pursuant to
this Section 2.06 or Section 10.03 or 10.04 hereof.

 
16

--------------------------------------------------------------------------------

 


(h)           If the Notice of Claim does not involve a third party claim and
the Buyer is seeking relief from the Escrow, the procedures set forth in this
Section 2.06 hereof shall be observed by the Buyer and Seller; if the Notice of
Claim involves a third party claim, the procedures set forth in Section 10.04
hereof shall be observed by the Buyer and Seller, and if the Notice of Claim
does not involve a third party claim, but the Buyer is not seeking relief from
the Escrow, the procedures set forth in Section 10.03 shall be observed by the
Buyer and Seller.


(i)            On May 25, 2012 or if such date is not a Business Day, the first
Business Day thereafter (the “Escrow Termination Date”), the Buyer and Seller
shall provide the Escrow Agent with joint written instructions to disburse and
transfer to Seller the remaining Escrow Shares being held by the Escrow Agent
less a number of Escrow Shares having a Fair Market Value in the aggregate equal
to the aggregate amount of all Pending Claims (as defined below).  “Pending
Claims” shall mean, as of any date, the aggregate amount set forth in any
Notice(s) of Claim(s) received by the Seller on or prior to the Escrow
Termination Date with respect to which any payments from Seller are owing or
indemnification claims are pending and have not been disposed of in accordance
with this Agreement and the Escrow Agreement as of the Escrow Termination
Date.  Escrow Shares having a Fair Market Value in the aggregate equal to the
aggregate amount of all Pending Claims shall continue to be held by the Escrow
Agent pending final resolution of such claims in accordance with Section 2.06 or
Section 10.04 of this Agreement, after which the Buyer and Seller shall provide
the Escrow Agent with joint written instructions to disburse and transfer to
Seller the remaining Escrow Shares, if any (after all Escrow Shares having a
Fair Market Value in the aggregate equal to the amount required to be paid to
Buyer in respect of Pending Claims have actually been disbursed and transferred,
or withheld for transfer, to Buyer).


 (j)           For amounts owing by Seller under this Agreement other than its
indemnification obligations pursuant to Article X hereof, the “Fair Market
Value” of an Escrow Share shall be deemed to be $0.075 (adjusted as appropriate
to reflect any stock split, reverse stock split, stock dividend or
similar transaction effected by Buyer after the Closing Date).


(k)           For amounts owing by Seller under this Agreement pursuant to its
indemnification obligations under Article X hereof, the “Fair Market Value” of
an Escrow Share shall be deemed to be the Buyer Stock Price (as defined below)
(adjusted as appropriate to reflect any stock split, reverse stock split, stock
dividend or similar transaction effected by Buyer after the Closing Date).


(l)            “Buyer Stock Price” means the fair market value of a share of
Buyer Stock as of a particular date (the "Determination Date") determined as set
forth below:
 
(i)           If Buyer’s Common Stock is traded on an exchange or is quoted on
the NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market, then the closing or last sale price, respectively, reported for the last
Business Day immediately preceding the Determination Date;
 
(ii)          If Buyer’s Common Stock is not traded on an exchange or on the
NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market, but is traded in the over-the-counter market, then the average of the
closing bid and ask prices reported for the last Business Day immediately
preceding the Determination Date; and

 
17

--------------------------------------------------------------------------------

 

(iii)         If Buyer's Common Stock is not publicly traded, then as determined
in good faith by the Board of Directors of Buyer as of the last Business Day
immediately preceding the Determination Date.
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES RELATING TO
THE COMPANY


The Company and Seller hereby, jointly and severally, represent and warrant to
Buyer as of the Closing Date that:


3.01.  Corporate Existence and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
Commonwealth of Virginia, and has all corporate powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.  The Company is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction where the
character of the property owned or leased by it or the nature of its activities
makes such qualification necessary, except for those jurisdictions where failure
to be so qualified could not, individually or in the aggregate, have a Material
Adverse Effect.  The Company has heretofore delivered to Buyer true and complete
copies of the corporate charter and bylaws of the Company as currently in
effect. The Company is not in violation of any of the provisions of its charter
or bylaws.


3.02.  Corporate Authorization.  The execution, delivery and performance by the
Company of this Agreement and the Ancillary Agreements, and the consummation by
the Company of the transactions contemplated hereby and thereby, are within the
Company’s corporate powers and have been duly authorized by all necessary
corporate action on the part of the Company, and no other corporate proceedings
on the part of the Company are necessary to authorize the Company’s execution,
delivery and performance of this Agreement and the Ancillary Agreements, or to
consummate the transactions contemplated hereby and thereby.  This Agreement has
been duly executed and delivered by the Company and constitutes, and each
Ancillary Agreement when so duly executed and delivered by each of the parties
thereto, will constitute, a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to creditors’ rights generally and to general principles of
equity.


3.03.  Governmental Authorization; Consents.


(a)           Except as set forth on Schedule 3.03, the execution, delivery and
performance by the Company of this Agreement and the Ancillary Agreements, and
the consummation of the transactions contemplated hereby and thereby, does not
and will not require any consent, approval, waiver or authorization of, or any
action by or in respect of, or filing with or notification to, any Governmental
Authority.

 
18

--------------------------------------------------------------------------------

 


(b)           Except as set forth on Schedule 3.03, no consent, approval, waiver
or other action (a “Required Consent”) by any Person (other than any
Governmental Authority referred to in (a) above) under any Contract or Permit to
which the Company is a party or by which it or any of its assets or properties
is bound is required or necessary for the execution, delivery and performance of
this Agreement and the Ancillary Agreements by the Company or the consummation
of the transactions contemplated hereby and thereby.


3.04.  Non-Contravention.  The execution, delivery and performance by the
Company of this Agreement and the Ancillary Agreements, and the consummation by
the Company of the transactions contemplated hereby and thereby, do not and will
not (a) contravene or conflict with the corporate charter or bylaws of the
Company, (b) assuming compliance with the matters referred to on Schedule 3.03,
contravene or conflict with any provision of any Order or, to the Knowledge of
the Company, any Law binding upon or applicable to the Company or any of its
assets or properties; (c) assuming the receipt of all Required Consents, result
in any breach of or constitute a default (or an event that with notice or lapse
of time or both would become a breach of or default) under, or give rise to any
right of termination, cancellation, amendment or acceleration of, or require any
material payment under, result in the loss of any right or obligation of the
Company under, or result in a loss of any benefit to which the Company is
entitled under, any provision of any Contract or Permit, or (d) assuming the
receipt of all Required Consents, result in the creation or imposition of any
Lien on any asset or property of the Company.


3.05.  Capitalization.  Schedule 3.05 sets forth (a) the designation of each
class of capital stock of the Company, (b) the number of authorized shares of
each class of capital stock of the Company, (c) the number of outstanding shares
of each class of capital stock of the Company, (d) the number of outstanding
employee stock options, (e) the number of outstanding employee stock options
that are currently exercisable, and (f) all relevant information regarding any
outstanding convertible securities and any other outstanding options, warrants
or other rights to acquire capital stock of, or other equity interests in, the
Company.  All outstanding shares of capital stock of the Company have been duly
authorized and validly issued and are fully paid and nonassessable and free of
pre-emptive rights and are owned by Seller.  Except as set forth in this Section
and on Schedule 3.05, there are no outstanding (i) shares of capital stock,
other securities or phantom or other equity interests of the Company,
(ii) securities of the Company convertible into or exchangeable for shares of
capital stock or other securities of the Company, or (iii) options or other
rights to acquire from the Company any capital stock, other securities or
phantom or other equity interests of the Company (the items in clauses (i), (ii)
and (iii) being referred to collectively as the "Company Securities").  There
are no outstanding obligations of the Company, actual or contingent, to issue or
deliver or to repurchase, redeem or otherwise acquire any Company Securities,
other than in connection with the transactions contemplated by this
Agreement.  There are no stockholder agreements, voting trusts, or other
agreements or understandings to which the Company is a party, relating to voting
or disposition of any shares of capital stock of the Company or granting to any
Person or group of Persons the right to elect, or to designate or nominate for
election, a director to the Company’s Board of Directors other than in
connection with the transactions contemplated by this Agreement.

 
19

--------------------------------------------------------------------------------

 


3.06.  Subsidiaries. The Company has no Subsidiaries.


3.07.  Financial Statements.


(a)           Attached as Schedule 3.07 are true and complete copies of:


(i)  the unaudited balance sheet of the Company as of December 31, 2010  and the
statement of income and expense of the Company for the fiscal year then ended,
and


(ii)  the unaudited  balance sheet of the Company as of April 30, 2011 and the
statement of income and expense of the Company for the interim period ended
April 30, 2011 ((i) and (ii) collectively, the "Financial Statements").


(b)           Each of the balance sheets included in the Financial Statements
fairly presents the financial position of the Company as of its date, and the
income and expense statements included in the Financial Statements fairly
present the results of operations of the Company for the periods therein set
forth, in each case in accordance with the Company’s historical basis of
accounting applied and on a basis consistent with prior periods.  Each of the
Financial Statements is consistent with the books and records of the Company.


3.08.  Absence of Certain Changes.  Since April 30, 2011, except as reflected in
the Financial Statements or in Schedule 3.08, the Company has conducted its
business in the ordinary course of business consistent with past practices and
there has not been:


(a)          any Material Adverse Effect;


(b)          any declaration, setting aside or payment of any dividend or other
distribution with respect to any Company Securities or any repurchase,
redemption or other acquisition by the Company of any outstanding shares of
capital stock or other securities of, or other ownership interests in, the
Company;


(c)          any issuance or authorization of any issuance of any other
securities in respect of, in lieu of or in substitution of any Company
Securities or for shares of the Company’s capital stock, nor any amendment of
any outstanding security of the Company;


(d)          any incurrence, assumption or guarantee by the Company of any
indebtedness for borrowed money or any Liability;


(e)          any amendment, cancellation or termination of any material Contract
or Permit, or any creation or assumption by the Company of any Lien on any asset
or property;


(f)           any making of any loan, advance or capital contributions to or
investment in any Person;

 
20

--------------------------------------------------------------------------------

 


(g)          any damage, destruction or other casualty loss, theft or claim
(whether or not covered by insurance) affecting the business, assets or
properties of the Company  that, individually or in the aggregate, has had or
could reasonably be expected to have a Material Adverse Effect;


(h)          any transaction or commitment made, or any Contract entered into,
by the Company relating to its assets or business (including the acquisition or
disposition of any assets) or any relinquishment by the Company of any Contract
or other right, in either case, other than transactions and commitments in the
ordinary course of business consistent with past practices and those
contemplated by this Agreement;


(i)           any change in any method of accounting or accounting practice by
the Company;


(j)           any (i) grant of any severance or termination pay to any director,
officer or employee of the Company, (ii) entering into of any employment,
deferred compensation or other similar agreement (or any amendment to any such
existing agreement) with any director, officer or employee of the Company, (iii)
change in benefits payable under existing severance or termination pay policies
of the Company or employment agreements to which the Company is a party or (iv)
change in compensation, bonus or other benefits payable to directors, officers
or employees of the Company, other than as contemplated under this Agreement;


(k)          any labor dispute, other than routine individual grievances, or any
activity or proceeding by a labor union or representative thereof to organize
any employees of the Company, which employees were not subject to a collective
bargaining agreement at the Balance Sheet Date, or any lockouts, strikes,
slowdowns, work stoppages or threats thereof by or with respect to any employees
of the Company;


(l)           any capital expenditures or execution of any capital lease or any
incurrence of Liabilities therefore by the Company involving payments,
individually or in the aggregate, in excess of $10,000; or


(m)         Contracts to do any of the foregoing.


3.09.  Property and Equipment.


(a)           The Company has good, valid and marketable title to, or in the
case of leased property and assets has valid leasehold interests in, all
property and assets (whether real or personal, tangible or intangible) used or
held for use in its business or reflected on the Balance Sheet or acquired after
the Balance Sheet Date, except for properties and assets sold since the Balance
Sheet Date in the ordinary course of business consistent with past
practices.  The Company does not own any real property.  None of the Company’s
properties or assets is subject to any Liens, except:


(i)  Liens disclosed on the Balance Sheet;

 
21

--------------------------------------------------------------------------------

 


(ii)  Liens for taxes not yet due or being contested in good faith (and for
which adequate accruals or reserves have been established on the Balance Sheet);
or


(iii)  Liens which do not, individually or in the aggregate, materially detract
from the value of such property or assets as now used, or materially interfere
with any present or intended use of such property or assets or the conduct of
the Company’s business.


(b)           There are no developments affecting any of such properties or
assets pending or, to the Knowledge of the Company, threatened, that might
materially detract from the value of such property or assets, materially
interfere with any present or intended use of any such property or assets, or
materially adversely affect the marketability of such property or assets.


(c)           The equipment and other tangible assets owned by the Company have
no material defects, are maintained by Globalstar, Inc. pursuant to separate
contracts between the Company and Globalstar, Inc., and, to the Company’s
Knowledge, they are in good operating condition and repair (ordinary wear and
tear excepted).  The Company believes that such assets are substantially
adequate for the uses to which they are being put.


(d)           The assets owned or leased by the Company, or which it otherwise
has the right to use, constitute all of the assets held for use or used in
connection with the business of the Company and, to the Company’s Knowledge,
they are adequate to conduct such business as currently conducted.


3.10.  No Undisclosed Material Liabilities.  Except as set forth in Schedule
3.10 there are no liabilities, indebtedness, obligations, expenses, claims or
guarantees of the Company of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable, matured or otherwise (each a “Liability”),
and there is, to the Company’s Knowledge, no existing condition, situation or
set of circumstances which could, individually or in the aggregate, reasonably
be expected to result in such a Liability, which could reasonably be expected to
result in a Material Adverse Effect, other than:


(a)  Liabilities disclosed or provided for in the April 30, 2011 Balance Sheet;
and


(b)  Liabilities incurred in the ordinary course of business consistent with
past practice since April 30, 2011, which in the aggregate could not reasonably
be expected to result in a Material Adverse Effect.


3.11.  Litigation.  There is no action, suit, investigation, claim,
administrative process, arbitration, mediation or proceeding (or, to the
Company’s Knowledge, any basis therefor) pending against or affecting, or, to
the Knowledge of the Company, threatened against or affecting, the Company or
any of its properties or assets, or the transactions contemplated hereby, before
any Governmental Authority.
 
 
22

--------------------------------------------------------------------------------

 


3.12.  Material Contracts.


(a)           Except for Contracts or commitments disclosed in Schedule 3.12,
the Company is not a party to or subject to:


(i)  any lease, rental, conditional sale or similar Contract providing for
annual rentals of $10,000 or more;


(ii)  any Contract relating to indebtedness, guarantee, capital lease, credit or
financing or other Contract for borrowed money or the deferred purchase price of
property (whether incurred, assumed, guaranteed or secured by any asset) or any
other Liability, except Contracts relating to indebtedness or Liabilities
incurred in the ordinary course of business consistent with past practices in an
amount not exceeding $10,000;


(iii)  any Contract for the purchase of materials, supplies, goods, services,
equipment or other assets providing for annual payments by the Company of
$10,000 or more;


(iv)  any sales, distribution or other similar Contract providing for the sale
by the Company of materials, supplies, goods, services, equipment or other
assets providing for annual payments to the Company of $10,000 or more;


(v)  any agency, dealer, sales representative or other similar Contract;


(vi)  any employment or consulting Contract, and any Contract with any officer,
director, employee or 10% stockholder of the Company;


(vii)  any partnership, joint venture or other similar Contract;


(viii)  any license, franchise agreement or Contract in respect of similar
rights granted to or held by the Company;


(ix)  any Contract or other document that limits the freedom of the Company to
compete in any line of business or with any Person or in any geographic area or
which would so limit the freedom of the Company after the Closing Date;


(x)  any Contract for the acquisition of any Person or business thereof or the
disposition of any material assets of the Company, other than in the ordinary
course of business consistent with past practices, in each case involving
payments in excess of $10,000 or as contemplated by this Agreement;


(xi)  any Contract requiring capital expenditures after the date hereof in an
amount in excess of $10,000 in any calendar year;


(xii)  any Contract relating to the Company’s Proprietary Rights or the use by
the Company of the Proprietary Rights of any other Person; or

 
23

--------------------------------------------------------------------------------

 


(xiii)  any other Contract or commitment not made in the ordinary course of
business that is material to the Company.


(b)           Each Contract and commitment required to be disclosed in Schedule
3.12 is a valid and binding agreement of the Company, is in full force and
effect, and is enforceable against the Company, and to the Knowledge of the
Company, the other parties thereto, in accordance with its terms, subject to
applicable bankruptcy, insolvency, moratorium or other similar laws relating to
creditors’ rights generally and to the general principles of equity.  Except as
disclosed on Schedule 3.12, neither the Company nor, to the Knowledge of the
Company, any other party thereto is in breach of or default in any material
respect under the terms of any such Contract or commitment.  The Company has not
received any notice of any breach or violation of, or default under, any
Contract or commitment required to be disclosed in Schedule 3.12 that could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, and there has not occurred any event that, with the
lapse of time or giving of notice or both, would constitute such a breach or
default.


3.13.  Insurance Coverage. The Company has furnished to Buyer true and complete
copies of, all insurance policies and fidelity bonds covering the assets,
business, equipment, properties, operations, employees, officers and directors
of the Company, and a description of the type of insurance covered by such
policies, the dollar limit of the policies, the amount of each deductible and
the annual premiums for such policies.  There is no claim by the Company pending
under any of such policies or bonds as to which coverage has been questioned,
denied or disputed by the underwriters of such policies or bonds.  All premiums
payable under all such policies and bonds have been paid, the Company is
otherwise in material compliance with the terms and conditions of all such
policies and bonds and all such policies and bonds remain in full force and
effect.  The Company believes that such policies of insurance and bonds are of
the type and in amounts sufficient for conducting the Company’s business as
currently conducted.  The Company has no Knowledge of any threatened termination
of, or premium increase with respect to, any of such policies or bonds.


3.14.  Compliance with Laws; No Defaults.


(a)           The Company is not in violation of any Order, and to the Company’s
Knowledge, any applicable provisions of any Law, applicable to the Company or
any of its assets or properties, except for violations that could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.


(b)           The Company is in possession of all, and Schedule 3.14 correctly
describes each, governmental license, franchise, concession, agreement,
registration, grant, authorization, consent, certificate, approval and permit (a
"Permit") material to the business of the Company or necessary for the Company
to carry on its business, together with the name of the Governmental Authority
issuing such Permit and such Permit’s terms.  Such Permits are valid and in full
force and effect, no breach, default, violation, suspension or cancellation of
any Permit is pending, or to the Knowledge of the Company, threatened, and none
of such Permits will be terminated or impaired or become terminable as a result
of the transactions contemplated hereby.

 
24

--------------------------------------------------------------------------------

 


(c)           The Company is not in breach of or default under, and no condition
exists that with notice or lapse of time or both would constitute a breach of or
default under, any Order of any Governmental Authority applicable to the Company
or any of its assets or properties.


3.15.  Finders Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Seller or the Company who might be entitled to any fee or commission from Buyer,
the Company or any of their respective Affiliates upon consummation of the
transactions contemplated by this Agreement.


3.16.  Intellectual Property.   (a) Schedule 3.16(a) includes a list of all of
the Company’s Proprietary Rights specifying as to each, as applicable: (i) the
nature of such right; (ii) the owner of such right; (iii) the jurisdictions by
or in which such right has been issued or registered or in which an application
for such issuance or registration has been filed, including the respective
registration or application numbers; and (iv) licenses, sublicenses and other
agreements as to which the Company is a party and pursuant to which any Person
is authorized to use any such right, including the identity of all parties
thereto, a description of the nature and subject matter thereof, the applicable
royalty and the term thereof .  The Proprietary Rights set forth on Schedule
3.16(a) and the rights of the Company under the license agreements set forth on
Schedule 3.16(e) constitute all of the Proprietary Rights necessary to conduct
the business of the Company as presently conducted.  For purposes of this
Section 3.16(a) and for the avoidance of doubt, neither Seller nor the Company
is making any representation or warranty as to its corporate name, pricing and
cost information, business and marketing plans, and customer and supplier lists
and information.


(b)           (i)  The Company during the three years preceding the date of this
Agreement has not been sued or charged with or been a defendant in any claim,
suit, action or proceeding relating to its business that has not been finally
terminated prior to the date hereof and that involves a claim of infringement of
any patents, trademarks, trade secrets, service marks or copyrights, and (ii)
the Company has no Knowledge of any other claim or allegation of infringement,
misappropriation or other violation of the Proprietary Rights of any other
Person by the Company, and the Company has no Knowledge of any continuing
infringement, misappropriation or other violation by any Person of any of the
Company’s Proprietary Rights.  No Company Proprietary Right is subject to any
outstanding Order or Contract restricting the use thereof by the Company or
restricting the licensing thereof by the Company to any Person.  The Company has
not entered into any Contract to indemnify any other Person against any charge
of infringement of any patent, trademark, trade secret, service mark or
copyright.


(c)           None of the processes and formulae, research and development
results and other know-how of the Company, the value of which to the Company is
contingent upon maintenance of the confidentiality thereof, has been disclosed
by the Company to any Person other than Persons that are parties to or subject
to the terms of confidentiality agreements with the Company.

 
25

--------------------------------------------------------------------------------

 


(d)           To the Knowledge of the Company, no third party has asserted any
claim, or has any reasonable basis to assert any valid claim, against the
Company with respect to (i) the continued employment by, or association with,
the Company of any of the present officers, employees of or consultants to the
Company or (ii) the use by the Company or any of such Persons in connection with
their activities for or on behalf of the Company, of any information which the
Company or any of such Persons would be prohibited from using under any prior
Contracts or arrangements or any Laws applicable to unfair competition, trade
secrets or proprietary information.


(e)           Schedule 3.16(e) lists license agreements pursuant to which the
Company (i) has obtained rights to any Proprietary Rights of a third party, or
(ii) has granted rights in any Proprietary Rights of the Company to a third
party (in each case other than in the ordinary course of business consistent
with past practices or licenses for generally available software).


(f)            Each employee, contractor or consultant of the Company who
contributes to, develops, or has access to Proprietary Rights of the Company has
executed some form of nondisclosure and assignment of inventions agreement with
the Company.


(g)           The Company has not brought or threatened a claim against any
Person alleging infringement, misappropriation or any other violation of the
Proprietary Rights of the Company in the last two years.


3.17.  Taxes.


(a)           The term “Taxes” as used herein means all federal, state, local
and foreign net income, alternative or add-on minimum, estimated, gross income,
gross receipts, sales, use, ad valorem, value added, transfer, franchise,
capital profits, lease, service, license, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental or
windfall profit taxes, customs duties and other taxes, governmental fees and
other like assessments and charges of any kind whatsoever, together with all
interest, penalties, additions to tax and additional amounts with respect
thereto, and the term “Tax” means any one of the foregoing Taxes.  The term “Tax
Returns” as used herein means all returns, declarations, reports, claims for
refund, information statements and other documents relating to Taxes, including
all schedules and attachments thereto, and including all amendments thereof, and
the term “Tax Return” means any one of the foregoing Tax Returns.  “Tax
Authority” means any Governmental Authority responsible for the imposition of
any Tax.


(b)           The Company has timely filed all Tax Returns required to be filed
(determined without regard to extensions).  The Company has paid all Taxes due
and payable (whether or not shown, or required to be shown, as due on all filed
Tax Returns), including, without limitation, all Taxes which the Company is
obligated to withhold for amounts paid or owing to employees, independent
contractors, stockholders, creditors and other third parties.  All Tax Returns
filed by the Company were complete and correct in all material respects, and
such Tax Returns correctly reflected the facts regarding the income, business,
assets, operations, activities, status and other matters of the Company and any
other information required to be shown thereon. None of the Tax Returns filed by
the Company contains a disclosure statement under former Section 6661 of the
Code or Section 6662 of the Code (or any similar provision of state, local or
foreign Tax law). There are no liens for Taxes upon any of the Company’s assets,
other than Liens for ad valorem Taxes not yet due and payable.

 
26

--------------------------------------------------------------------------------

 
 
(c)           None of the Tax Returns filed by the Company or Taxes payable by
the Company have been the subject of an audit, action, suit, proceeding, claim,
examination, deficiency or assessment by any Governmental Authority, and no such
audit, action, suit, proceeding, claim, examination, deficiency or assessment is
currently pending or, to the Knowledge of the Company, threatened.
 
(d)           The Company is not currently the beneficiary of any extension of
time within which to file any Tax Return (excepting the Company’s extension of
the time to file its 2010 Tax Return) and the Company has not waived any statute
of limitation with respect to any Tax or agreed to any extension of time with
respect to a Tax assessment or deficiency.  All material elections with respect
to Taxes affecting the Company, as of the date hereof, are set forth in the
Financial Statements or in Schedule 3.17.
 
(e)           The Company is not a party to any Contract that has resulted or
would result, separately or in the aggregate, in the payment of (i) any “excess
parachute payments” within the meaning of Section 280G of the Code (without
regard to the exceptions set forth in Sections 280G(b)(4) and 280G(b)(5) of the
Code) or (ii) any amount for which a deduction would be disallowed or deferred
under Section 162 or Section 404 of the Code. None of the shares of outstanding
capital stock of the Company is subject to a “substantial risk of forfeiture”
within the meaning of Section 83 of the Code. No portion of the Purchase Price
is subject to the Tax withholding provisions of Section 3406 of the Code, or of
Subchapter A of Chapter 3 of the Code or of any other provision of Law.
 
(f)            None of the assets of the Company directly or indirectly secures
any debt the interest on which is tax exempt under Section 103(a) of the Code.
None of the assets of the Company is “tax-exempt use property” within the
meaning of Section 168(h) of the Code. The Company is not a party to or member
of any joint venture, partnership, limited liability company or other
arrangement or Contract which could be treated as a partnership for federal
income tax purposes. The Company has never filed a consent pursuant to Section
341(f) of the Code, relating to collapsible corporations and Section 341(f)(2)
does not apply to any of the Company’s assets. The Company is not, and has not
been, a U.S. real property holding company (as defined in Section 897(c)(2) of
the Code) during the applicable period specified in Section 897(c)(1)(A)(ii) of
the Code.  The Company does not own an interest in real property in any
jurisdiction in which a Tax is imposed, or the value of the interest reassessed,
on the transfer of an interest in real property and which treats the transfer of
an interest in an entity that owns an interest in real property as a transfer of
the interest in real property.  The Company has never been either a “controlled
corporation” or a “distributing corporation” (within the meaning of Section
355(a)(1)(A) of the Code) with respect to a transaction that was described in,
or intended to qualify as a tax-free transaction pursuant to, Section 355 of the
Code. The Company has no net operating losses or other tax attributes presently
subject to limitation under Sections 382, 383 or 384 of the Code, or the federal
consolidated return regulations (other than limitations imposed as a result of
the transactions contemplated by this Agreement). The Company has not agreed to
make any adjustment under Section 481(a) of the Code (or any corresponding
provision of state, local or foreign Tax law) by reason of a change in
accounting method or otherwise, and will not be required to make such an
adjustment as a result of the transactions contemplated by this Agreement.

 
27

--------------------------------------------------------------------------------

 
 
(g)           The Company is not a party to any Tax sharing or allocation
agreement or similar arrangement (including, but not limited to, an
indemnification agreement or arrangement with respect to Taxes).  The Company
has never been a member of a group filing a consolidated federal income Tax
Return or a combined, consolidated, unitary or other affiliated group Tax Return
for state, local or foreign Tax purposes (other than a group the common parent
of which is the Company), and the Company does not have any liability for the
Taxes of any Person (other than the Company) under Treasury Regulation Section
1.1502-6 (or any corresponding provision of state, local or foreign Tax law), as
a transferee or successor, by Contract, or otherwise.
 
(h)           The Company will not incur any Liability for Taxes from December
31, 2010 through the Closing Date other than in the ordinary course of business
and consistent with past practice.
 
(i)            Schedule 3.17 hereto contains a list of all jurisdictions
(whether foreign or domestic) to which any Tax is properly payable by the
Company. No claim has ever been made by a Tax Authority in a jurisdiction where
the Company does not file Tax Returns that it is or may be subject to Tax in
that jurisdiction. The Company does not have, and has not had, a permanent
establishment in any foreign country, as defined in any applicable Tax treaty or
convention between the United States and such foreign country.
 
3.18.  Employees.


(a)           Schedule 3.18(a) sets forth a true and complete list of (a) the
names, titles, annual salaries and other compensations of all employees of the
Company, (b) the wage rates for non-salaried employees of the Company (by
classification), and (c) the names of all part-time employees, contract
employees and contractors of, or used by, the Company and their rates of
compensation.  None of such employees or contractors of the Company has
indicated to the Company that he or she intends to resign or retire as a result
of the transactions contemplated by this Agreement or otherwise.


(b)           The Company is, to its Knowledge, in all material respects, in
compliance with all applicable Laws respecting employment and employment
practices, terms and conditions of employment and wages and hours, and is not
engaged in any unfair labor practice, failure to comply with which or engagement
in which, as the case may be, has had or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  There is no unfair
labor practice complaint pending or, to the Knowledge of the Company, threatened
against the Company before the National Labor Relations Board.


3.19.  Environmental Compliance.


(a)  Environmental Definitions.  The following terms, as used herein, have the
following meanings:


"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 
28

--------------------------------------------------------------------------------

 


"Environment" means any and all environmental media, including without
limitation ambient air, surface water, ground water, drinking water supply, land
surface or subsurface strata, and also means any indoor location.


"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws (including common or case law), regulations, ordinances, rules,
judgments, judicial decisions, orders, decrees, codes, plans, injunctions,
Environmental Permits, or governmental restrictions relating to the protection
of human health or safety or the Environment or to emissions, discharges or
Releases of any Hazardous Substance into the Environment, or otherwise relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any Hazardous Substance or the containment, removal or
remediation thereof.


"Environmental Liabilities" means any and all Liabilities arising in connection
with or in any way relating to the Company's business, whether vested or
unvested, contingent or fixed, actual or potential, known or unknown, which
(i) arise under or relate to matters governed by Environmental Laws or arise in
connection with or relate to any matter disclosed or required to be disclosed in
Schedule 3.19 and (ii) arise from or relate in any way to actions occurring or
conditions existing before the Closing Date.


"Environmental Permits" means any and all governmental permits, licenses,
concessions, grants, franchises, agreements, authorizations, registrations or
other approvals of Governmental Authorities issued or required under any
Environmental Laws.


"Hazardous Substance" means any and all pollutants and contaminants, and any and
all toxic, caustic, radioactive or otherwise hazardous materials, substances or
wastes that are regulated under any Environmental Laws, and includes, without
limitation, petroleum and its derivatives and by-products, and any other
hydrocarbons.


"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing into the
Environment (including, without limitation, the abandonment or discarding of
barrels, containers, and other closed receptacles containing any Hazardous
Substance).


(b)  Environmental Representations and Warranties.  Except as disclosed in
Schedule 3.19:


(i)           The Company is, and has been, in compliance in all material
respects with all applicable Environmental Laws.


(ii)          No notice, notification, demand, request for information,
citation, summons or Order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending or, to the
Company's Knowledge, threatened by any Governmental Authority or other entity
with respect to any (A) alleged violation by the Company of any Environmental
Law, or any Liability thereunder, (B) alleged failure by the Company to have any
Environmental Permit, or (C) the use, generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Substance.

 
29

--------------------------------------------------------------------------------

 


(iii)         The Company has not handled, treated, stored or disposed of any
Hazardous Substance, other than as a generator, on any property now or
previously owned, leased, operated or used by the Company or any predecessor of
the Company; no urea formaldehyde or polychlorinated biphenyls are or have been
present at any property now or previously owned, leased, operated or used by the
Company or any predecessor of the Company; no asbestos or asbestos-containing
materials are or have been present at any property now or previously owned,
leased, operated or used by the Company or any predecessor of the Company; there
are and have been no underground storage tanks or related piping for Hazardous
Substances, active or abandoned, at any property now or previously owned,
leased, operated or used by the Company or any predecessor of the Company; no
Hazardous Substance has been Released at, on or under any property now or
previously owned, leased, operated or used by the Company or any predecessor of
the Company and no Hazardous Substance has been Released or is present, in a
reportable or threshold planning quantity, where such a quantity has been
established by any Environmental Law, at, on or under any property now or
previously owned, leased, operated or used by the Company or any predecessor of
the Company.


(iv)        The Company has not transported or arranged for the transportation
(directly or indirectly) of any Hazardous Substance to any location which is
(A) listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or on any similar state list of sites requiring investigation
or clean-up or (B) the subject of federal, state or local enforcement actions or
other investigations which may lead to claims against the Company for any
Environmental Liabilities including, without limitation, clean-up costs,
remedial work, damages to natural resources or for personal injury claims, and
claims under CERCLA.


(v)         No notification of a Release of a Hazardous Substance has been filed
by or on behalf of the Company and no property now or previously owned, leased,
operated or used by the Company or any predecessor of the Company is listed or,
to the Company's Knowledge, proposed for listing, on the National Priorities
List promulgated pursuant to CERCLA or on any similar state list of sites
requiring investigation or clean-up.


(vi)        No notice, lien or other restriction relating to the presence of
Hazardous Substances or otherwise arising under any Environmental Law has been
placed on any property or facility now or previously owned, leased, operated or
used by the Company or any predecessor of the Company, and no governmental
actions have been taken or are in process that could subject any such property
or facility to such a notice, lien or other restriction.  The Company would not
be required to place any such notice, lien or other restriction relating to the
presence of Hazardous Substances or otherwise arising under any Environmental
Law at any property used in connection with the operation of its business or in
any deed to such property.

 
30

--------------------------------------------------------------------------------

 


(vii)       There have been no environmental investigations, studies, audits,
tests, reviews or other analyses conducted by or for the Company, or which are
in the Company's possession, in relation to any property or facility now or
previously owned, leased, operated or used by the Company or any predecessor of
the Company, which have not been delivered to Buyer.


(viii)      There are no Environmental Permits required in connection with the
Company’s business.


(ix)  The Company is not engaged in or undertaking any remedial action at any
property owned, leased, operated or used by the Company or any predecessor of
the Company.


3.20.  Customers and Suppliers.  The Company has not received notice from nor
otherwise Knows that any customer, or group of customers, that are under common
ownership or control, and that accounted for a material percentage of the
aggregate products and services furnished by the Company during the past 18
months has stopped or intends to stop purchasing the Company's products or
services, nor has the Company lost any supplier, or group of suppliers that are
under common ownership or control, that accounted for a material percentage of
the aggregate supplies purchased by the Company during the past 18 months.  For
the avoidance of doubt, neither Seller nor the Company is making, or has made,
any representation or warranty as to obtaining any future Government Contracts
or subcontracts or that any contractors, subcontractors, prime contractors, or
other entities that have provided funding for, or otherwise entered into
agreements with the Company with respect to, the Company’s products and services
will continue to do so in the future.


3.21.  Transactions with Affiliates.  Except as set forth on Schedule 3.21,
there are no, and since January 1, 2008 there have been no, loans, leases,
royalty agreements, Contracts or other continuing transactions between the
Company and any officer, director or stockholder owning 10% or more of the
Common Stock of the Company or any family member of any of the above Persons, or
with Seller or any Affiliate of Seller, other than compensation arrangements
between the Company and Phipps for his services as Chairman and President of the
Company.  To the Knowledge of the Company, none of the officers, directors or
10% stockholders of the Company or Seller has, or since January 1, 2008 had, (a)
any material direct or indirect interest in any entity that does business with
the Company; (b) any direct or indirect interest in any property, asset or right
that is used by the Company in the conduct of its business; or (c) any
contractual relationship with the Company other than such relationships that
results solely from being an officer, director or stockholder of the Company.


3.22.  Other Information.  None of the documents, certificates, writings or
information delivered to Buyer or its Representatives pursuant to this Agreement
(including any due diligence materials provided to Buyer) or any of the
Ancillary Agreements, contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.  The financial projections relating to the Company delivered to
Buyer constitute the Company’s best estimate of the information purported to be
shown therein, and the Company does not Know of any fact or information that
would lead it to believe that such projections are materially incorrect,
unreasonable or misleading in any material respect.  Notwithstanding the
foregoing, the financial projections are not guarantees of future performance
and the results of operations and financial condition of the Company may differ
materially from those set forth in such projections.

 
31

--------------------------------------------------------------------------------

 


3.23.  Intercompany Arrangements.  The Company does not own any note, bond,
debenture or other indebtedness, nor is it otherwise a creditor, of Seller or
any of its Affiliates.  Since April 30, 2011, there has not been any payment by
the Company to Seller or any of its Affiliates charge by Seller or any of its
Affiliates to the Company or other transaction between the Company and Seller or
any of its Affiliates, except as noted in Schedule 3.21 or in any such case in
the ordinary course of business of the Company consistent with past practice.


3.24.  Inventories.  The inventories set forth on Schedule 3.24 were properly
stated therein at the lesser of cost or fair market value determined in
accordance with generally accepted accounting principles consistently applied by
the Company.  Since April 30, 2011, the inventories of the Company have been
maintained in the ordinary course of business consistent with past
practices.  All such inventory is owned free and clear of all Liens except as
disclosed in the Financial Statements.
 
3.25.  Receivables.  All accounts, notes receivable and other receivables
reflected on the Balance Sheet are, and all accounts and notes receivable of the
Company at the Closing Date will be, valid and genuine.  All accounts, notes
receivable and other receivables of the Company at the Balance Sheet Date have
been included in the Balance Sheet.   To the Knowledge of the Company, there is
no contest, claim or right of set-off, other than returns in the ordinary course
of business, under any Contract with any obligor of any receivables relating to
the amount or validity of the receivables.  The Company does not have any
receivables from any Person that is affiliated with it or from any of its
directors, officers, employees or 10% stockholders.


3.26.  Products.  To the Company’s Knowledge, each of the products produced or
sold by the Company prior to the date hereof (a) is, and at all times has been,
in compliance in all material respects with all applicable Laws, (b) is, and at
all relevant times has been, fit for the ordinary purposes for which it is
intended to be used, and (c) conforms in all material respects to any
representations or affirmations of fact made by the Company in connection with
its sale.  To the Company’s Knowledge, there is no design defect with respect to
any of such products.  The Company has no products placed with its customers
under an understanding permitting their return to the Company other than
pursuant to a breach of warranty.


3.27.  Government Contracts.


(a)           No payment has been made by the Company, or to the Knowledge of
the Company, by any Person authorized to act on its behalf, to any Person in
connection with any Government Contracts in violation of applicable procurement
Laws or in violation of (or requiring disclosure pursuant to) the Foreign
Corrupt Practices Act.  “Government Contract” means any Contract to which the
Company is a party or by which it or its assets or properties are bound, the
ultimate contracting party of which is a Governmental Authority (including any
subcontract with a prime contractor or other subcontractor who is a party to any
such Contract).

 
32

--------------------------------------------------------------------------------

 


(b)           Each of the Company’s cost accounting and procurement systems with
respect to Government Contracts are, to the Company’s Knowledge, in material
compliance with all applicable Laws.


(c)           With respect to each Government Contract, to the Company’s
Knowledge, (i) the Company has complied with all material terms and conditions
of such Government Contract, including all material clauses, provisions and
requirements incorporated expressly, by reference or by operation of Law
therein; (ii) the Company has complied in all material respects with all
requirements of applicable Laws pertaining to such Government Contract; (iii)
all representations and certifications executed, acknowledged or set forth in or
pertaining to such Government Contract by or on behalf of the Company or Seller
were complete and correct in all material respects as of their effective date,
and the Company has complied in all material respects with all such
representations and certifications; (iv) neither the United States Government
nor any prime contractor, subcontractor or other Person has notified the Company
that the Company has breached or violated any applicable Law, or any material
certification, representation, clause, provision or requirement pertaining to
such Government Contract; and (v) no termination for convenience, termination
for default, cure notice or show of cause notice is in effect, nor has the
Company received notice thereof, pertaining to any Government Contract.


(d)           (i) Neither the Company, nor to its Knowledge any of its
personnel, is (or during the last five (5) years has been) under administrative,
civil or criminal investigation, or indictment, or audit by any Governmental
Authority with respect to any alleged irregularity, misstatement or omission
arising under or relating to any Government Contract, and the Company has not
received notice that a Governmental Authority has brought, or is planning to
bring, any such action against the Company or any of its personnel; and (ii)
during the last five (5) years, the Company has not conducted or initiated any
internal investigation or made any voluntary disclosure to the United States
Government, with respect to any alleged irregularity, misstatement or omission
arising under or relating to a Government Contract.


(e)           There exist (i) no material outstanding claims against the
Company, either by the United States Government or by any prime contractor,
subcontractor, vendor or other Person, arising under or relating to any
Government Contract; and (ii) no material disputes between the Company and the
United States Government under the Contract Disputes Act or any other federal
Law or between the Company and any prime contractor, subcontractor or vendor
arising under or relating to any Government Contract.


(f)            Neither the Company nor, to the Company’s Knowledge, any of its
personnel, has been suspended or debarred from doing business with the United
States Government or is, or at any time has been, the subject of a finding of
nonresponsibility or ineligibility for United States Government contracting.

 
33

--------------------------------------------------------------------------------

 


3.28.  Books and Records.


(a)           The books, records and accounts of the Company (i) are accurate
and complete in all material respects and have been maintained on a basis
consistent with prior years; and (ii) are stated in reasonable detail and
accurately and fairly reflect the material transactions and material
dispositions of the respective assets and properties of the Company.


(b)           The Company has implemented and maintained a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary (A) to permit
preparation of financial statements in conformity with generally accepted
accounting principles consistently applied and (B) to maintain accountability
for assets; and (iii) the amount recorded for assets on the respective books and
records of the Company is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.


(c)           The corporate minute books of the Company made available to Buyer
are the only minute books of the Company, and contain complete and accurate
records in all material respects of all actions taken and summaries of all
meetings held by the stockholders and Board of Directors of the Company.


3.29.  Banks and Brokerage Accounts.  Schedule 3.29 sets forth (a) a true and
complete list of the names and locations of all banks, trust companies,
securities brokers and other financial institutions at which the Company has any
type of account or a safe deposit box or maintains a banking, custodial, trading
or other similar relationship,  (b) a true and complete list and description of
each such account, box and relationship, indicating in each case, the account
number and the names of the respective officers, employees, agents or other
similar representatives of the Company having signatory power with respect
thereto, and (c) a list of each investment asset, the name of the record and
beneficial owner thereof, the location of the certificates, if any, therefore,
the maturity date, if any, and any stock or bond powers or other authority for
transfer granted with respect thereto.


3.30.  Representations.  The joint representations and warranties of the Company
and Seller contained in Article III of this Agreement, for this purpose
disregarding all qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct with only such
exceptions as could not in the aggregate reasonably be expected to have a
Material Adverse Effect.   Except as set forth in this Agreement, the Ancillary
Agreements, or any certificate, document or instrument required to be delivered
by the Company or Seller pursuant to any of the foregoing (including the
Schedules hereto and thereto), neither the Company nor Seller has made any other
representation or warranty to Buyer in connection with the transactions
contemplated by this Agreement.


3.31.     Schedule Cross-Referencing.  The Parties hereby agree that any item or
matter set forth on a particular Schedule shall be deemed to be included on any
other Schedule if disclosure with respect to the particular Schedule is
sufficient to make it reasonably clear the relevance of the disclosure to
another Schedule.

 
34

--------------------------------------------------------------------------------

 


ARTICLE IV


ADDITIONAL REPRESENTATIONS
AND WARRANTIES OF SELLER AND PHIPPS


Seller and Phipps (as to Section 4.02 only) also hereby represents and warrants
to Buyer on the Closing Date that:


4.01.  Title To and Validity of Shares. Seller has good and marketable title to
and unrestricted power to vote and sell the Shares free and clear of any Lien
(excluding, for this purpose, any applicable securities laws restrictions) and,
upon purchase and payment of the Purchase Price therefor and delivery to Buyer
thereof in accordance with the terms of this Agreement, Buyer will obtain good
and marketable title to such Shares free and clear of any and all such
Liens.  Seller owns all of the issued and outstanding capital stock of the
Company.  All of the Shares have been duly authorized and validly issued and are
fully paid and nonassessable and free of pre-emptive rights.  All of the Shares
are registered in the name of Seller.


4.02.  Authority. Each of Seller and Phipps has the legal power, right and
authority to execute, deliver and perform this Agreement and the Ancillary
Agreements to which it or he is a party, and to perform each of its or his
obligations hereunder and thereunder.  The Agreement and the Ancillary
Agreements to which it or he is a party, and the consummation of the
transactions contemplated hereby and thereby, have each been duly authorized by
all necessary corporate action on the part of Seller and no other corporate
proceedings on the part of Seller are necessary to authorize Seller’s execution,
delivery and performance of this Agreement and the Ancillary Agreements, or to
consummate the transactions contemplated hereby and thereby.  The execution,
delivery and performance of this Agreement and the Ancillary Agreements to which
Seller or Phipps is a party, and the consummation of the transactions
contemplated hereby and thereby, by Seller and Phipps does not and will not
(a) require any action by or in respect of, or filing with or notification to,
or consent, approval, waiver or authorization of, any Governmental Authority or
any other Person (other than filings by Seller and Phipps, of requisite forms
with the SEC with respect to the Buyer Shares and the WSGI Shares), and (b)
contravene, conflict with or constitute a breach of or default under, any
provision of its charter or bylaws (with respect to Seller), to Seller’s or
Phipps’ Knowledge, as the case may be, any applicable Law,  or of any Contract,
Permit, Order, or any other instrument, binding upon or applicable to Seller or
Phipps, respectively.  This Agreement has been duly executed and delivered by
each of Seller and Phipps and constitutes, and the Ancillary Agreements to which
either of them is a party, when so executed and delivered by all of the parties
thereto, will constitute, valid and binding obligations of each of Seller and
Phipps, enforceable against each of Seller and Phipps, respectively, in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to
creditors’ rights generally and to general principles of equity.

 
35

--------------------------------------------------------------------------------

 


4.03. Investment Intent. Seller understands that the Buyer Shares are
"restricted securities" and have not been registered under the 1933 Act or any
applicable state securities law and may not be offered for sale, sold, assigned
or transferred unless (a) subsequently registered under the 1933 Act, or (b)
Seller shall have delivered to Buyer an opinion of counsel in a form reasonably
acceptable to Buyer to the effect that such Buyer Shares to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (c) Seller provides Buyer with assurances and proper
documentation including an opinion of counsel that such Buyer Shares can be
sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the 1933 Act (or a successor rule thereto).   Seller is acquiring the
Buyer Shares as principal for its own account for investment purposes only and
not with a view to or for distributing or reselling such Buyer Shares or any
part thereof, has no present intention of distributing any of such Buyer Shares
and has no Contract, arrangement or understanding, directly or indirectly, with
any other Persons regarding the distribution of such Buyer Shares (this
representation and warranty does not, in any way, limit or otherwise affect
Seller’s right to transfer or sell the Buyer Shares in compliance with
applicable federal and state securities laws). Seller understands that any sale
of the Buyer Shares made in reliance on Rule 144 may be made only in accordance
with the terms of Rule 144, and further, if Rule 144 is not applicable, any
resale of the Buyer Shares under circumstances in which the Seller (or the
Person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933Act or the rules and regulations of the SEC promulgated
thereunder.  Seller further understands that neither Buyer nor any other Person
is under any obligation whatsoever to register the Buyer Shares under the 1933
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder, other than as set forth in this Agreement.
 
4.04. Experience and Status Of Seller. Seller, either alone or together with its
Representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Buyer Shares, and has so evaluated the merits
and risks of such investment. Seller is able to bear the economic risk of an
investment in the Buyer Shares and, at the present time, is able to afford a
complete loss of such investment.  Seller is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.


4.05.    General Solicitation. Seller is not purchasing the Buyer Shares as a
result of any advertisement, article, notice, website posting or other
communication regarding the Buyer Shares published in any newspaper, magazine or
similar media or broadcast over television, internet or radio or presented at
any seminar or any other general solicitation or general advertisement.


4.06.    Reliance On Exemptions.  Seller understands that the Buyer Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that Buyer is relying on the truth and accuracy of, and Seller’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of Seller set forth herein in order to determine the availability
of such exemptions and the eligibility of Seller to acquire the Buyer Shares.


4.07.    Information.  Seller and its advisors have been furnished with all
materials relating to the business, finances and operations of Buyer and all
materials relating to the offer and sale of the Buyer Shares that have been
requested by Seller.  Seller and its advisors have been afforded the opportunity
to ask questions of Buyer.  Seller understands that its investment in the Buyer
Shares involves a high degree of risk.  Seller has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Buyer Shares.

 
36

--------------------------------------------------------------------------------

 


4.08.    Organization and Existence.  Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the Republic of Panama
and has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.


4.09.    Representations.  The representations and warranties of Seller and
Phipps contained in this Article IV of the Agreement, for this purpose
disregarding all qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct with only such
exceptions as could not in the aggregate reasonably be expected to have A
Material Adverse Effect. Except as set forth in this Agreement, the Ancillary
Agreements, or any certificate, document or instrument required to be delivered
by the Seller or Phipps pursuant to any of the foregoing (including the
Schedules hereto and thereto), neither Seller nor Phipps has made any other
representation or warranty to Buyer in connection with the transactions
contemplated by this Agreement.


 ARTICLE V


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to the Company and Seller as of the Closing
Date that:


5.01.  Organization and Existence.  Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.  Buyer is not in violation of any of the provisions of its charter or
bylaws.


5.02.  Corporate Authorization.  The execution, delivery and performance by
Buyer of this Agreement and the Ancillary Agreements to which it is a party, and
the consummation by Buyer of the transactions contemplated hereby and thereby,
are within the corporate powers of Buyer and have been duly authorized by all
necessary corporate action on the part of Buyer and no other corporate
proceedings on the part of Buyer are necessary to authorize Buyer’s execution,
delivery and performance of this Agreement or the Ancillary Agreements, or to
consummate the transactions contemplated hereby and thereby.  This Agreement has
been duly executed and delivered by Buyer and constitutes, and each Ancillary
Agreement to which it is a party when so executed and delivered by each of the
parties thereto will constitute, a valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to creditors’ rights generally and to general principles of equity.

 
37

--------------------------------------------------------------------------------

 


5.03.  Governmental Authorization.  The execution, delivery and performance by
Buyer of this Agreement and the Ancillary Agreements to which it is a party, and
the consummation by Buyer of the transactions contemplated hereby and thereby,
does not and will not require any consent, approval, waiver or authorization of,
or any action by or in respect of, or filing with or notification to, any
Governmental Authority other than (a) compliance with any applicable
requirements of the 1934 Act; and (b) compliance with any applicable
requirements of the 1933 Act in connection with the obligations set forth in
Section 7.03 or otherwise.


5.04.  Non-Contravention.  The execution, delivery and performance by Buyer of
this Agreement and the Ancillary Agreements to which it is a party, and the
consummation by Buyer of the transactions contemplated hereby and thereby, do
not and will not (a) contravene or conflict with the corporate charter or bylaws
of Buyer or (b) assuming compliance with the matters referred to in Section
5.03, contravene or conflict with any provision of any Order or, to the
Knowledge of Buyer, any Law, binding upon or applicable to Buyer.


5.05.  Finders' Fees.  Except for Basis Financial LLC, whose fees, if any, will
be paid by Buyer in connection with the Financings, there is no investment
banker, broker, finder or other intermediary that has been retained by or is
authorized to act on behalf of Buyer who might be entitled to any fee or
commission from Seller, the Company or their respective Affiliates upon
consummation of the transactions contemplated by this Agreement.


5.06.  Purchase for Investment.  Buyer is acquiring the Shares for investment
for its own account and not with a view to, or for sale in connection with, any
distribution thereof.


5.07. Issuance of the Buyer Shares. The Buyer Shares are duly authorized and,
when issued in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens.  The issuance of the
Buyer Shares is not subject to any preemptive or similar rights to subscribe for
or purchase securities. Buyer has reserved from its duly authorized capital
stock the maximum number of Buyer Shares issuable pursuant to this Agreement.


5.08. SEC Reports; Financial Statements. Buyer has filed all reports required to
be filed by it under the 1934 Act, including pursuant to Section 13(a) or 15(d)
thereof, including, without limitation, all reports for the year preceding the
date hereof (the foregoing materials, including the exhibits and schedules
thereto, being collectively referred to herein as the "SEC Reports").  As of
their respective filing dates, such SEC Reports complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC thereunder, and no such SEC Report contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
in which they were made, not misleading, except for misstatements or omissions
in such SEC Reports that have been corrected, updated or superseded by a
document subsequently timely filed with the SEC (which corrected, updated or
superseded documents comply in all material respects with requirements of the
1934 Act and rules and regulations of the SEC thereunder).  The financial
statements of Buyer, including the notes thereto, included in the SEC Reports
(a) complied as to form and substance in all material respects with the
published rules and regulations of the SEC applicable thereto, (b) were prepared
in accordance with generally accepted accounting principles consistently applied
(except as may be indicated in the notes thereto or, in the case of unaudited
statements, as permitted by Form 10-Q under the 1934 Act), and (c) present
fairly in all material respects the consolidated financial position (including
the assets, liabilities, net worth and income and losses therein) of Buyer at
the dates thereof and the consolidated results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited financial
statements, to normal year-end adjustments), it being understood that such
financial statements may be required to be restated from time to time as may be
required under applicable accounting rules in connection with past, present or
future acquisitions.

 
38

--------------------------------------------------------------------------------

 

5.09.  Internal Accounting Controls. Except as set forth in the SEC Reports,
Buyer maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management's general or specific authorizations, (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(c) access to assets is permitted only in accordance with management's general
or specific authorization, and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as set forth in the SEC
Reports, Buyer has established disclosure controls and procedures (as defined in
1934 Act Rules 13a-14 and 15d-14) for Buyer and designed such disclosure
controls and procedures to ensure that material information relating to Buyer is
made known to the certifying officers by others within Buyer. Buyer's certifying
officers have evaluated the effectiveness of Buyer's controls and procedures as
of a date within ninety (90) days prior to the filing date of the most recently
filed periodic report under the 1934 Act (such date, the "Evaluation Date").
Buyer presented in its most recently filed period report under the 1934 Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.


5.10.    Litigation.  As of the Closing Date, there is not any SEC proceeding,
investigation or claim pending against Buyer, or to Buyer’s Knowledge,
threatened against Buyer.
 
5.11.    Tagalong and Registration Rights.  There is not any agreement between
Buyer and any third party providing for tagalong rights with respect to shares
of Buyer’s capital stock or any agreement between Buyer and any Person granting
piggyback registration rights for a period longer than as granted to Seller
under Section 7.02 hereof, other than as set forth in the Registration Rights
Agreements dated May 2, 2011 and May 25, 2011 between the Company and the
purchasers signatories thereto.


5.12.    Representations.  The representations and warranties of Buyer contained
in this Agreement, for this purpose disregarding all qualifications and
exceptions contained therein relating to materiality, are true and correct with
only such exceptions as could not in the aggregate reasonably be expected to
have a material adverse effect on the ability of the Buyer to perform its
obligations under this Agreement and the Ancillary Agreements, and to consummate
the transactions contemplated hereby and thereby in accordance with the terms
hereof and thereof. Except as set forth in this Agreement, the Ancillary
Agreements, or any certificate, document or instrument required to be delivered
by Buyer pursuant to any of the foregoing (including the Schedules hereto and
thereto),  Buyer has not made any other representation or warranty to Seller or
the Company in connection with the transactions contemplated by this Agreement.

 
39

--------------------------------------------------------------------------------

 


ARTICLE VI


COVENANTS OF THE COMPANY, SELLER AND PHIPPS


The Company, Seller and Phipps (as to Sections 6.01, 6.02, 6.06 (as to Buyer’s
purchase rights set forth therein) and 6.07 only) each agrees that:


6.01. Officers and Directors.  The Company will deliver to Buyer the
resignations of all officers and directors of the Company from their positions
with the Company  at or prior to the Closing Date, unless otherwise specified by
Buyer.  Notwithstanding the foregoing, Phipps will remain a member of Seller’s
Board of Directors and its President subsequent to the Closing hereunder,
pursuant to the terms and conditions of his Employment Agreement.  Immediately
following the Closing and during the term of Phipps employment with the Company,
the directors of the Company shall be Phipps and the Chief Executive Officer of
Buyer (the “CEO”), provided, however, that the size of the Board may be
increased and additional members appointed with the mutual agreement of Phipps
and the CEO.  During such term, if Phipps and the CEO do not agree on a matter
to be voted upon by the Board of Directors of the Company, they shall present
such matter to the Chairman of the Board of Buyer, who shall decide such matter.
Immediately following the Closing, the officers of the Company shall be as
follows: Phipps as President, W. Jeffrey Sawyers as Treasurer, and Barbara M.
Johnson as Secretary.


6.02.  Noncompetition.


(a)           Following the Closing Date, in view of the fact that any activity
of the Seller, Phipps or any of their respective Affiliates or any of their
respective officers, directors, employees and shareholders (collectively, the
“Affiliated Parties”), in violation of the terms of this Section 6.02 would
deprive Buyer of the benefits of its bargain hereunder and under the Ancillary
Agreements, and to preserve the goodwill associated with the Business (as
hereinafter defined), each of Seller and Phipps hereby agrees that during the
Noncompetition Period (as hereinafter defined), neither it, nor he will, and
each of the Seller and Phipps will use their respective best efforts to cause
any of their respective Affiliates or Affiliated Parties not to:


(i)  engage, either directly or indirectly, in any capacity whether as a
principal, owner, member, partner, director, officer, trustee, employee, agent,
stockholder or consultant, or in any other capacity, for its own account or
solely or jointly with others, in any business, organization, corporation, joint
stock association or other Person other than Buyer (or any Affiliate or
Subsidiary of Buyer, including the Company subsequent to the Closing, or any
Person deriving title from Buyer to the assets of the Company and the
accompanying goodwill purchased hereunder (any such Person, a “Successor”), or
render any services or provide any advice to any Person, whose business,
activities, products or services compete with the businesses, activities,
products or services of Buyer and the Company (the "Business") as it exists on
the Closing Date and/or as it may be developed or modified by the Buyer and the
Company from time to time, anywhere in the world, all of the foregoing being
subject to subsection (c) hereof;
 
40

--------------------------------------------------------------------------------

 


(ii)  directly or indirectly employ or solicit, or receive or accept the
performance of services by, any employee or consultant employed by or working
with Buyer or the Company, or encourage or seek or solicit any such employee or
consultant to terminate its relationship or employment with Buyer or the
Company; or


(iii) directly or indirectly solicit or divert any business, clients or
customers away from Buyer or the Company, or induce any customer, client,
supplier, agent or other Person under contract, working with or doing business
with Buyer or the Company to reduce such business or to terminate, breach or
alter, in any manner adverse to Buyer or the Company, the terms of such
contract, working relationship or business.


(b)           For purposes of this Agreement, the “Noncompetition Period” shall
mean the period commencing on the Closing Date and terminating:


(i)  with respect to Seller, and its Affiliates and Affiliated Parties other
than Phipps, five (5) years from the Closing Date; and


(ii)  with respect to Phipps, the later of (A) the fifth (5th) anniversary of
the Closing Date or (B) one (1) year after termination of Phipp’s employment
with Buyer, the Company or any of its Affiliates or Successors.


(c)           Notwithstanding the provisions of subsection (a) above, (i)
Seller, its Affiliates and its Affiliated Parties, and Phipps may own, directly
or indirectly, up to one percent (1%) of any class of publicly traded securities
of any Person which owns or operates a business that competes with Buyer or the
Company, and (ii) the covenants contained in subsection  (a) will terminate and
be of no force or effect upon any of the following occurrences:  (A)  the
failure to make any payment of Purchase Price pursuant to the Agreement when and
as due, which failure is not cured during a period of 30 days following the date
any Purchase Price payment was due, provided, however, that if such Purchase
Price payment is subsequently made to Seller prior to any termination of this
Section by Seller or Phipps (which Seller or Phipps may do by  notice to Buyer
in the event of any such uncured payment failure), this Section 6.02 shall once
again be in full force and effect as if such payment failure never occurred, or
(B) the bankruptcy, insolvency,  liquidation or dissolution of Buyer if, and
only if, Seller exercises the option set forth in the Option
Agreement.  Notwithstanding the provisions of subsection (a) above, GTCL (as
hereinafter defined) shall have the rights set forth in Section 6.07 hereof.

 
41

--------------------------------------------------------------------------------

 

(d)           If any provision contained in this Section 6.02 shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Section 6.02, but this Section 6.02 shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.  It
is the intention of the Parties that if any of the restrictions or covenants
contained herein is held to cover a geographic area or to be for a length of
time which is not permitted by applicable Law, or in any way construed to be too
broad or to any extent invalid, such provision shall not construed to be null,
void and of no effect, but to the extent such provision would be valid or
enforceable under applicable Law, a court of competent jurisdiction shall
construe and interpret or reform this Section 6.02 to provide for a covenant
having the maximum enforceable geographic area, time period and other provisions
(not greater than those contained herein) as shall be valid and enforceable
under such applicable Law.  Seller and Phipps acknowledge that Buyer would be
irreparably harmed by any breach of this Section 6.02 and that there would be no
adequate remedy at law or in equity for damages to compensate Buyer for any such
breach.  Seller and Phipps agree that Buyer shall be entitled to injunctive
relief requiring specific performance by Seller, its Affiliates and Affiliated
Parties, and Phipps, as applicable, of this Section 6.02, and Seller and Phipps
consent to the entry thereof to remedy any such breach.


6.03.  Confidentiality. The Company and Seller will hold, and will use their
best efforts to cause their respective Representatives and Affiliates to hold,
in confidence, unless required or compelled to disclose by judicial or
administrative process or by other requirements of Law, all non-public
confidential documents and information concerning Buyer furnished to the
Company, Seller or their Affiliates or Representatives, in connection with the
transactions contemplated by this Agreement, and after the Closing Date, all
non-public confidential documents and information concerning the Company, except
to the extent that such information can be shown to have been (a) previously
known on a nonconfidential basis by Seller or the Company (prior to the Closing
Date), (b) in the public domain through no fault of Seller, the Company (prior
to the Closing Date), or their respective Affiliates or Representatives, or any
other party with a confidentiality obligation to Buyer, or (c) later lawfully
acquired by Seller or the Company (prior to the Closing Date) from sources other
than the Company (after the Closing Date) or Buyer that have no obligation of
confidentiality to the Company or Buyer; provided, however, that Seller or the
Company may disclose such information on a need to know basis to their
Representatives in connection with the transactions contemplated by this
Agreement so long as such Representatives are informed by Seller or the Company
of the confidential nature of such information, are directed by Seller or the
Company to treat such information confidentially and such Persons have
nondisclosure agreements at least as broad as herein.  The obligation of the
Company, Seller, and their Representatives and Affiliates, to hold any such
information in confidence shall be satisfied if they exercise the same care with
respect to such information as they would take to preserve the confidentiality
of their own similar information.


6.04.  Intentionally Omitted.


6.05.    Shares of Buyer.  At or prior to the Closing, the Company shall assign
or otherwise transfer to Global Telesat Services Corp. (“GTSC”) all of the
shares of Buyer Stock owned by the Company as of the date hereof (the “WSGI
Shares”) and all of the warrants to purchase shares of Buyer Stock owned by the
Company as of the date hereof.


6.06.    Appliqué in Easton, MD.  At or prior to the Closing, the Company shall
assign or otherwise transfer to GTSC an appliqué owned by the Company that is
currently located in Easton, Maryland (the “Easton Appliqué”), such that as of
the Closing Date, it shall own the Easton Appliqué.  Notwithstanding the
foregoing, however, Phipps hereby agrees, on behalf of GTSC, that Buyer shall
have the exclusive right for a period of three (3) years from the Closing Date
to purchase the Easton Appliqué from GTSC for a purchase price of $500,000 if
and when Buyer, the Company or any of their Affiliates enters into a contract
for the construction of a ground station (including a contract for the
construction of a ground station in Afghanistan).

 
42

--------------------------------------------------------------------------------

 


6.07.    Globalstar Accounts.  At or prior to the Closing, the Company shall
assign or otherwise transfer to Global Telesat Communications Ltd. (“GTCL”), 270
accounts (i.e., Globalstar simplex accounts that the Company has been granted
the right to use without charge pursuant to the terms of existing contracts
between the Company and Globalstar) for use on Globalstar Inc.’s satellite
network (the “Initial Transferee Accounts”).  Promptly following the
commencement of commercial operations of an Afghanistan ground station
constructed by the Company pursuant to a contract granting the Company 10,000
Globalstar accounts, the Company shall assign or otherwise transfer to GTCL
1,000 accounts (i.e., Globalstar simplex accounts that the Company has been
granted the right to use without charge pursuant to the terms of existing
contracts between the Company and Globalstar) for use on Globalstar’s satellite
network (the “Secondary Transferee Accounts,” and together with the Initial
Transferee Accounts, the “Transferee Accounts”).  Notwithstanding anything to
the contrary herein, GTCL shall have the exclusive right to sell such Transferee
Accounts to customers of GTCL for as long as such Transferee Accounts remain
available for such use; provided, however, that Phipps hereby agrees that GTCL
shall not, for so long as such Transferee Accounts remain available for such
use, sell such Transferee Accounts to any customer in the United States or to
any customer of the Company, and provided, further, however, that GTCL shall not
in any other way compete with the business of the Company, Buyer or any of their
Affiliates and Phipps hereby agrees that, except as set forth in this Section
6.07, GTCL shall be subject to the provisions of Section 6.02 of this Agreement.


6.08.    Restrictions on Sale of Shares.  For a period of two (2) years
following the Closing Date, Seller agrees that it shall not sell during any one
month in excess of an aggregate of 500,000 shares of Buyer Stock. Seller shall
deliver to Buyer, within ten (10) Business Days of the end of each quarter, a
written report identifying the number of shares of Buyer Stock sold by Seller
during the preceding three months broken out by month.  In the event that
Seller’s sales during a month exceeds the sales volume limitation set forth
herein, then the aggregate number of shares of Buyer Stock Seller may sell
pursuant to this Agreement in the subsequent month(s) shall be reduced by the
amount(s) sold in the prior month(s) above the foregoing sales volume
limitations. Notwithstanding the foregoing, Seller may sell or otherwise
transfer shares of the Buyer Stock in a private transaction as long as the
transferee of such Buyer Stock agrees in writing to be bound by the terms and
conditions of this Section 6.08 as if it were Seller, such transferee’s sales of
Buyer Stock shall be aggregated with those of Seller hereunder for purposes of
calculating the limitations set forth herein, and Seller shall remain liable for
any breaches of this provision by any such transferee.  Nothing herein shall
affect Buyer’s remedies in connection with a breach by Seller or a transferee of
Seller hereunder.  Notwithstanding the foregoing, this Section 6.08 shall
terminate and be of no further force or effect upon (a) the closing of a
transfer (by merger or by sale of assets or stock) of all or a majority of
Buyer’s total assets or capital stock to an unrelated third party, or (b) the
date that the average price per share of the Buyer Stock on the market upon
which it is then traded has exceeded $0.50 per share (as such price shall be
adjusted for stock splits or other reorganizations) for a period of at least
thirty (30) consecutive trading days.

 
43

--------------------------------------------------------------------------------

 
 
6.09.    Use of Company’s Name, Other Marks.  From and after the Closing Date,
neither Seller nor any of its Affiliates or Representatives shall have any right
to use the Company’s existing business name or any variation thereof, or any of
the trademarks, trade names, service marks and service names used in the
Company’s business, in any manner, provided, however, that GTCL and GTSC shall
have the right to continue to use their respective corporate names and logos in
connection with their respective businesses following the Closing.
 
6.10.    Private Placement.  It is the intention of the Parties that the Buyer
Shares be issued in a private placement pursuant to Section 4(2) of the 1933
Act.  Accordingly Seller acknowledges and agrees that (a) Buyer can rely on the
representations and warranties of Seller set forth in Article IV in connection
with the issuance of the Buyer Shares to Seller, (b) the Buyer Shares, when
issued will not be registered under the 1933 Act and will constitute “restricted
securities” within the meaning of the 1933 Act, and (c) the certificates
representing Buyer Shares shall bear appropriate legends to identify them as
being restricted under the 1933 Act.


ARTICLE VII


COVENANTS OF BUYER


Buyer agrees that:


7.01. Access.  The Company, for a period of two (2) years following the Closing
Date, will afford to Seller and its Representatives reasonable access on prior
notice and during normal business hours to its properties, books, records,
employees and auditors to the extent necessary to permit Seller to determine any
matter relating to its rights and obligations under this Agreement or any
Ancillary Agreement or to any period ending on or before the Closing
Date.  Seller will hold, and will use its best efforts to cause its
Representatives to hold, in strict confidence, unless compelled to disclose by
judicial or administrative process or by other requirements of Law, all
confidential documents and information concerning the Company provided to it
pursuant to this Section 7.01. The foregoing shall not in any way limit Seller’s
statutory rights with respect to the aforementioned matters nor to Seller’s
inspection rights under Section 2.01(c) hereof as to the Earn-Out Payments.


7.02  Piggy-Back Registration Rights.


(a)         For a period of the shorter of (i) one (1) year following the
Closing Date, or (ii) the date on which the Buyer Shares become freely tradable
without restriction, and the restrictive legends may be removed from the stock
certificates therefor. if Buyer proposes to file a registration statement with
the SEC respecting an Underwritten Offering of any shares of any class of its
equity securities for its own account or for the account of a holder of
securities of Buyer pursuant to registration rights granted by Buyer (a
"Requesting Stockholder"), Buyer shall give prompt written notice to Seller at
least fifteen (15) Business Days prior to the initial filing of the registration
statement relating to such offering (the "Registration Statement").  Seller
shall have the right, within ten (10) Business Days after receipt of such
notice, to request in writing that Buyer include all or a portion of the Buyer
Shares not held by the Escrow Agent in such Registration Statement. Buyer shall
include in such Underwritten Offering all of the Buyer Shares that Seller has
requested be included, unless the underwriter for such offering (in either case,
the "Managing Underwriter") delivers a notice (a "Cutback Notice") pursuant to
Section 7.02(b) or 7.02(c) hereof. The Managing Underwriter may deliver one or
more Cutback Notices at any time prior to the execution of the underwriting
agreement for such Underwritten Offering (copies of which shall be provided to
Seller).

 
44

--------------------------------------------------------------------------------

 


(b)          (i)  If the proposed Underwritten Offering is an Underwritten
Offering by Buyer on a primary basis (a "Primary Registration"), the provisions
of this Section 7.02(b) shall be applicable if the Managing Underwriter delivers
a Cutback Notice stating that, in its opinion, the number of securities to be
offered for the account of Buyer ("Primary Shares"), plus the Buyer Shares that
Seller has requested to be sold therein, plus the securities (the "Other
Shares") that selling stockholders (other than Seller) exercising similar
piggy-back registration rights with respect to such offering ("Other Selling
Stockholders") propose to sell therein, exceeds the maximum number of shares
specified by the Managing Underwriter in such Cutback Notice that may be
distributed without having a material adverse effect on the price, timing or
distribution of the Primary Shares. Such maximum number of shares that may be so
sold, excluding the Primary Shares, are referred to as the "Includible Shares."


(ii)  If the Managing Underwriter delivers such Cutback Notice, Buyer shall be
entitled to include all of the Primary Shares in the Underwritten Offering in
priority to the inclusion of any Other Shares or Buyer Shares. The requesting
Seller and Other Selling Stockholders shall then be entitled to include in such
offering up to its pro rata portion of the Includible Shares, based on the
number of securities requested to be sold by Seller and the Other Selling
Stockholders. No shareholder that proposes to sell Buyer Shares or Other Shares
in the proposed offering may sell any such shares therein unless all Primary
Shares are so included.


(c)           If the proposed Underwritten Offering is an Underwritten Offering
pursuant to demand registration rights exercised by a Requesting Stockholder,
then the provisions of this Section 7.02(c) shall be applicable if the Managing
Underwriter delivers a Cutback Notice stating that, in its opinion, the
aggregate number of Primary Shares, Buyer Shares and Other Shares requested to
be included in such offering therein exceeds the maximum number of shares (the
"Includible Secondary Shares") specified by the Managing Underwriter in such
Cutback Notice that may be distributed without having a material adverse effect
on the price, timing and distribution of the securities being distributed. If
the Managing Underwriter delivers such Cutback Notice, Buyer will include in
such registration, (i) first, the securities requested to be included therein by
a Requesting Stockholder exercising demand registration rights, (ii) second, the
securities requested to be included therein by Buyer, if any, and (iii) third,
the requesting Seller's and Other Selling Stockholder's pro rata portion of the
Includible Secondary Shares, based on the number of securities requested to be
sold by Seller and Other Selling Stockholders.  As of the Closing Date, the
Company has not granted demand registration rights to any Person, other than
pursuant to the Registration Rights Agreements dated May 2, 2011 and May 25,
2011 where the Company has agreed to register certain shares thereunder.

 
45

--------------------------------------------------------------------------------

 
 
(d)           The underwriting agreement for such Underwritten Offering shall
provide that the requesting Seller and Other Selling Stockholders shall have the
right to sell its Buyer Shares and Other Shares to the underwriters and that the
underwriters shall purchase the Buyer Shares and Other Shares at the price paid
by the underwriters for the Primary Shares sold by Buyer and/or Other Shares
sold by selling stockholders, as the case may be.


(e)           For purposes herein, “Underwritten Offering” means a registered
offering in which securities are sold to one or more underwriters on a firm
commitment basis for reoffering to the public or any other offering or
registration statement in which securities of Buyer are registered for the
account of any stockholder of Buyer.


(f)            Buyer shall have the right to suspend the availability of any
Registration Statement filed with the SEC and the related prospectus for up to
ninety (90) consecutive days if Buyer’s Board of Directors determines in good
faith that such suspension is necessary and provides notice of such
determination to Seller at its address herein.


(g)           All fees and expenses incident to Buyer’s performance of or
compliance with its registration obligations under this Section 7.02 (excluding
any underwriting discounts and selling commissions and all legal fees and
expenses of legal counsel for any Requesting Stockholder) shall be borne by
Buyer.


(h)           Prior to any public offering of Includible Shares, the Buyer shall
use its commercially reasonable efforts to register or qualify or cooperate with
the Requesting Stockholder in connection with the registration or qualification
(or exemption from such registration or qualification) of such Includible Shares
for offer and sale under the securities or Blue Sky laws of those jurisdictions
within the United States as any Requesting Stockholder reasonably requests in
writing; provided, however, that Buyer shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified,
subject the Buyer to any tax in any such jurisdiction where it is not then so
subject, file a general consent to service of process in any jurisdiction,
provide any undertakings that cause the Buyer undue expense or burden, or make
any change in its Certificate of Incorporation of By-laws.


7.03.           Use of Proceeds.  Following the Closing Date, Buyer and Phipps
shall mutually agree on the main use of proceeds from the Company’s $1.7 million
financings (the “Financings”) pursuant to stock purchase agreements dated May 2,
2011 and May 25, 2011.


7.04.           Directors and Officers Liability Insurance.  Following the
Closing Date, Buyer hereby agrees to attempt to obtain directors and officers
liability insurance coverage as soon as reasonably and commercially
practicable.  Buyer shall notify Seller when it obtains such insurance and
provide Seller with a copy of the insurance policy relating thereto.
 
 
46

--------------------------------------------------------------------------------

 


ARTICLE VIII


COVENANTS OF ALL PARTIES


The Parties hereto agree that:
 
8.01. Public Announcements.  The Parties agree to consult with each other before
issuing any press release or making any public statement with respect to this
Agreement or the transactions contemplated hereby and, except for communications
with its Representatives, Governmental Authorities and other groups as may be
required by applicable Law, rules or regulations promulgated by the SEC, or as
necessary to consummate the transactions contemplated hereby (i.e., any
securities filings or notices), will not issue any such press release or make
any such public statement prior to receiving the consent of the other Parties,
which consent shall not be unreasonably withheld or delayed.


8.02.  Board of Directors of Buyer.  Following the Closing, Seller shall have
the right to appoint two (2) directors to the Board of Directors of Buyer, each
of whom shall satisfy the independence requirements of the SEC and NASDAQ, until
the earlier of the date the Purchase Price, including the Earn-Out Payments, is
paid in full or the third (3rd) anniversary of the Closing Date.  In lieu of the
foregoing, until such time as Buyer has obtained the directors’ and officers’
liability insurance referred to in Section 7.04, Seller may elect to appoint, in
lieu of such Board members, two (2) advisors to Buyer’s Board of Directors
(which advisors shall receive notices of all Board meetings and the right to
attend and participate therein, but not vote thereat, and copies of all Board
unanimous consents).  If Seller makes such election, it shall also have the
right to terminate such Board advisors and appoint the aforementioned two (2)
directors to Buyer’s Board of Directors at such time as such insurance is
obtained (and Buyer hereby covenants to confirm any such appointments provided
such individuals satisfy the independence requirement set forth above).  Seller
shall have the right to replace, at any time upon notice to Buyer, any of its
Board advisor or Board member designees, subject to compliance with the above
independence requirements.


ARTICLE IX


EMPLOYEE BENEFITS


9.01.  Employee Benefits Definitions.  The following terms, as used herein,
having the following meanings:


"Benefit Arrangement" means each employment, severance or other similar
contract, arrangement or policy (written or oral) and each plan or arrangement
(written or oral) providing for severance benefits, insurance coverage
(including any self-insured arrangements), workers' compensation, disability
benefits, supplemental unemployment benefits, vacation benefits, retirement
benefits or for deferred compensation, profit-sharing, bonuses, stock options,
stock appreciation rights or other forms of incentive compensation or
post-retirement insurance, compensation or benefits which (a) is not an Employee
Plan, (b) is entered into, maintained or contributed to, as the case may be, by
the Company or any of its ERISA Affiliates and (c) covers any employee or former
employee of the Company.


“Code” means the Internal Revenue Code, as amended.


"Employee Plans" means each "employee benefit plan", as such term is defined in
Section 3(3) of ERISA, that (a) is subject to any provision of ERISA and (b) is
maintained or contributed to by the Company or any of its ERISA Affiliates, as
the case may be.

 
47

--------------------------------------------------------------------------------

 

"ERISA" means the Employment Retirement Income Security Act of 1974, as amended.


"ERISA Affiliate" of any entity means any other entity that, together with such
entity, would be treated as a single employer under Section 414 of the Code.


"Multiemployer Plan" means each Employee Plan that is a multiemployer plan, as
defined in Section 3(37) of ERISA.


9.02.  ERISA Representations.  The Company and Seller, jointly and severally,
hereby represent and warrant to Buyer that:


(a)  The Company has provided Buyer with complete salary, service and related
data as of the most recent practicable date for employees and contractors of the
Company.


(b)  Schedule 9.02 lists each Employee Plan that covers any employee of the
Company, copies or descriptions of all of which have previously been made
available or furnished to Buyer.  With respect to each Employee Plan, the
Company has provided the most recently filed Form 5500 and an accurate summary
description of such plan.


(c)  Schedule 9.02 also includes a list of each Benefit Arrangement of the
Company, copies or descriptions of which have been made available or furnished
previously to Buyer.


(d)  None of the Employee Plans or Benefit Arrangements listed on Schedule 9.02
covers any non-United States employee or former employee of the Business.


(e)  No "prohibited transaction", as defined in Section 406 of ERISA or Section
4975 of the Code, has occurred with respect to any Employee Plan.


(f)  No Employee Plan is a Multiemployer Plan and no Employee Plan is subject to
Title IV of ERISA.  The Company and its Affiliates have not incurred any
liability under Title IV or ERISA arising in connection with the termination of
any plan covered or previously covered by Title IV of ERISA.


(g)  Each Employee Plan which is intended to be qualified under Section 401(a)
of the Code is so qualified and has been so qualified during the period from its
adoption to date, and each trust forming a part thereof is exempt from tax
pursuant to Section 401(a) of the Code.  The Company has furnished to Buyer
copies of the most recent Internal Revenue Service determination letters with
respect to each such plan.  Each Employee Plan has been maintained in compliance
with its terms and with the requirements prescribed by any and all Laws and
Orders, including but not limited to ERISA and the Code, which are applicable to
such plan.


(h)  Each Employee Plan and each Benefit Arrangement has been maintained in
substantial compliance with its terms and with the requirements prescribed by
any and all Laws and Orders which are applicable to such Employee Plan or
Benefit Arrangement, as the case may be.

 
48

--------------------------------------------------------------------------------

 

(i)  With respect to the employees and former employees of the Company, there
are no employee post-retirement medical or health plans in effect, except as
required by Section 4980B of the Code.


(j)  All contributions and payments accrued under each Employee Plan and Benefit
Arrangement, determined in accordance with prior funding and accrual practices,
as adjusted to include proportional accruals for the period ending on the
Closing Date, will be discharged and paid on or prior to the Closing Date except
to the extent reflected on the Closing Balance Sheet .    Except as disclosed in
writing to Buyer prior to the date hereof, there has been no amendment to,
written interpretation of or announcement (whether or not written) by Seller or
any of its ERISA Affiliates relating to, or change in employee participation or
coverage under, any Employee Plan or Benefit Arrangement that would increase
materially the expense of maintaining such Employee Plan or Benefit Arrangement
above the level of the expense incurred in respect thereof for the fiscal year
ended prior to the date hereof.


(k)  There is no Contract or arrangement covering any employee or former
employee of the Company that, individually or collectively, could give rise to
the payment of any amount that would not be deductible pursuant to the terms of
Section 280G of the Code.


(l)  No tax under Section 4980B of the Code has been incurred in respect of any
Employee Plan that is a group health plan, as defined in Section 5000(b)(1) of
the Code.


(m)  No employee of the Company will become entitled to any bonus, retirement,
severance or similar benefit or enhanced benefit solely as a result of the
transactions contemplated hereby.


(n)  The Company does not have, nor is it reasonably expected to have, any
Liability under Title IV of ERISA.


9.03.  No Third Party Beneficiaries.  No provision of this Article IX shall
create any third party beneficiary or other rights in any employee or former
employee (including any beneficiary or dependent thereof) of the Company in
respect of continued employment (or resumed employment) with the Company and no
provision of this Article IX shall create any such rights in any such Persons in
respect of any benefits that may be provided, directly or indirectly, under any
Employee Plan or Benefit Arrangement or any plan or arrangement that may be
established by Buyer or any of its Affiliates.  No provision of this Agreement
shall constitute a limitation on rights to amend, modify or terminate after the
Closing Date any Employee Plan or Benefit Arrangement.

 
49

--------------------------------------------------------------------------------

 

ARTICLE X


SURVIVAL; INDEMNIFICATION


10.01.  Survival. Notwithstanding any right of Buyer or Seller (whether or not
exercised) to investigate the affairs of the Company or Buyer, respectively,
each Party shall have the right to rely fully upon the representations,
warranties, covenants and agreements of the other Parties contained in this
Agreement, the Ancillary Agreements and the certificates and instruments
delivered at Closing, or otherwise as expressly provided for in this Agreement
or in the Ancillary Agreements or other certificates and instruments delivered
in connection herewith. The covenants, agreements, representations and
warranties of the Parties hereto contained in this Agreement, the Ancillary
Agreements or in any certificate or other instrument or writing delivered
pursuant hereto or in connection herewith shall survive the Closing until the
second anniversary of the Closing Date except as follows: (a) in the case of
Sections 6.02, 6.06, 6.07, 6.08, 7.01, 7.02, 7.03, 8.01 and 8.02, for the
periods set forth therein, (b) in the case of Sections 3.05, 4.01, 6.03, and
6.09 and Article XI indefinitely, and (c) in the case of Section 3.15, 3.16,
3.17, 3.19, 5.05 and Article IX, until the expiration of the applicable
statutory period of limitations (giving effect to any waiver, mitigation or
extension thereof), if later.  Notwithstanding the preceding sentences, any
covenant, agreement, representation or warranty in respect of which indemnity
may be sought under Section 10.02 shall survive the time at which it would
otherwise terminate pursuant to the preceding sentence, if notice of the
inaccuracy or breach thereof giving rise to such right to indemnity shall have
been given to the Party against whom such indemnity may be sought prior to such
time.


10.02.  Indemnification.


(a)           Seller hereby indemnifies Buyer and, effective at the Closing,
without duplication, the Company, and their respective Affiliates and
Representatives (collectively the “Buyer Indemnified Parties”) against and
agrees to hold them harmless from any and all damage, loss, liability, demand,
claim, judgment, settlement, fine, penalty, deficiency, cost and expense
(including without limitation reasonable expenses of investigation and
reasonable attorneys' fees and expenses in connection with any action, suit or
proceeding) (collectively "Damages") incurred or suffered by the Buyer
Indemnified Parties, by reason of or in connection with or arising out of (i)
any breach by the Company, Phipps or Seller of any representation or warranty
contained in this Agreement, the Ancillary Agreements or in any certificate or
instrument delivered pursuant this Agreement, (ii) the failure of the Company,
Phipps or Seller to perform or comply with any covenant or agreement required by
this Agreement or the Ancillary Agreements to be made or to be performed or
complied with by them or him, or (iii) any claim by a finder, broker, banker or
intermediary engaged by the Seller, the Company or any of their Affiliates.
Notwithstanding anything to the contrary herein, and except with regards to
claims for breaches of the representations, warranties and covenants in Sections
3.05, 3.15, 3.17, 4.01, 6.02, 6.06 and 6.07, (A) Seller shall not be liable
under this Section 10.02(a) with respect to a breach of a representation,
warranty or covenant unless and until the aggregate amount of Damages with
respect to all such breaches of representations, warranties or covenants exceeds
$50,000, but once aggregate Damages reach such threshold level, the Buyer
Indemnified Parties shall be able to recover all Damages so incurred or suffered
in excess of $50,000, and (B) Seller's maximum liability under this Section
10.02(a) shall not exceed $500,000.

 
50

--------------------------------------------------------------------------------

 


(b)           Buyer hereby indemnifies Seller and its Affiliates and
Representatives and Phipps (collectively the “Seller Indemnified Parties”)
against and agrees to hold them harmless from any and all Damages incurred or
suffered by the Seller Indemnified Parties, by reason of or in connection with
or arising out of (i) any breach by the Buyer of any representation or warranty
contained in this Agreement, the Ancillary Agreements or in any certificate or
instrument delivered pursuant to this Agreement, (ii) the failure of Buyer to
perform or comply with any covenant or agreement required by this Agreement or
the Ancillary Agreements to be made or to be performed or complied with by it,
or (iii) any claim by a finder, broker, banker or intermediary engaged by Buyer
or any of its Affiliates, or (iv) the sole and exclusive conduct of the
Company’s or Buyer’s business after the Closing Date. Notwithstanding anything
to the contrary herein and except with regards to claims for breaches of the
representations, warranties and covenants in Sections 5.05 and 8.02, (A) Buyer
shall not be liable under this Section 10.02(b) with respect to a breach of a
representation, warranty or covenant unless and until the aggregate amount of
Damages with respect to all such breaches of representations, warranties or
covenants exceeds $50,000 but once aggregate Damages reach such threshold level,
the Seller Indemnified Parties shall be able to recover all Damages so incurred
or suffered in excess of $50,000, and (B) Buyer's maximum liability under this
Section 10.02(b) shall not exceed $500,000.


(c)           Seller shall have no right of indemnification, contribution or
subrogation against the Company after the Closing with respect to any
indemnification by Seller under this Section 10.02 if the transactions
contemplated by this Agreement are consummated.


(d)           Buyer's claims for indemnification pursuant to this Article X may
be (but without prejudice to its rights to proceed directly against Seller
should it, in its sole discretion, choose to do so) satisfied from Escrow Shares
deposited pursuant to Sections 2.02(b) and 2.06 hereof and held in escrow
pursuant to the Escrow Agreement, provided, however, that if any Escrow Shares
are delivered to Buyer in full satisfaction of an indemnification claim of Buyer
hereto, such indemnification recovery shall be the exclusive remedy for any such
particular indemnification claim.


(e)           Any indemnification payments made by any Party hereto pursuant to
Section 2.06 or this Section 10.02 shall be treated by the Parties as
adjustments to the Purchase Price for all purposes.


(f)            Notwithstanding anything to the contrary, the limitations set
forth in subsections 10.02(a) and (b) shall not apply to a claim of fraud or
willful breach.

 
51

--------------------------------------------------------------------------------

 


10.03.  Procedures; No Waiver.


(a)           The party seeking indemnification under Section 10.02 (the
"Indemnified Party") agrees to give prompt notice (the “Notice of Claim”) to the
Party against whom indemnity is sought (the "Indemnifying Party") upon becoming
aware of the assertion of any claim, or the commencement of any suit, action or
proceeding in respect of which indemnity may be sought under such Section
10.02.  The Notice of Claim shall request indemnification and specify the basis
on which indemnification is sought, indicate the amount of the Indemnified
Party’s claim for indemnification (or, if such amount is not then determined, a
good faith estimate thereof), give a general description of the nature of the
claim, demand or facts that serve as a basis therefore, indicate a reasonably
approximate date the action, event or circumstance giving rise to the claim
first arose (or, if not known to the Indemnified Party, the date the Indemnified
Party became aware of the action or event), and in the case of a third party
claim, containing (by attachment or otherwise) such other information as the
Indemnified Party shall have concerning such third party claim.  The delay or
failure of the Indemnified Party to notify the Indemnifying Party of such claim
shall not relieve the Indemnifying Party of any liability that the Indemnifying
Party may have with respect to such claim except to the extent that the
Indemnifying Party demonstrates that the defense of such claim is materially
prejudiced by such delay or failure.


(b)           If the indemnification involves a third party claim, the
procedures set forth in Section 10.04 hereof shall be observed by the
Indemnified and Indemnifying Parties. If the indemnification involves a claim
and the Indemnified Parties are seeking recovery from the Escrow, the procedures
set forth in Section 2.06 shall be observed by the Indemnified and Indemnifying
Parties


(c)           If the Notice of Claim delivered pursuant to Section 10.03(a)
involves a matter other than a third party claim, the Indemnifying Party shall
have fifteen (15) Business Days to object to such Notice of Claim by delivery of
a written notice of such objection to the Indemnified Party specifying in
reasonable detail the basis for such objection.  Failure to timely so object
shall constitute a final and binding acceptance of the Notice of Claim by the
Indemnifying Party.  If an objection is timely interposed by the Indemnifying
Party, then the Indemnifying Party and Indemnified Party shall negotiate in good
faith for a period of forty-five (45) Business Days from the date the
Indemnified Party receives such objection prior to commencing or defending any
proceeding with respect to such Notice of Claim.


(d)           Upon determination of the amount of a Notice of Claim that is
binding on both the Indemnifying Party and the Indemnified Party pursuant to
subsection (c) above, or pursuant to the written agreement of the Parties, or
pursuant to a final judgment obtained by an Indemnified Party with respect
thereto, the amount of such Notice of Claim shall be paid by the Indemnifying
Party (or the Escrow Agent if Seller is the Indemnifying Party and the Escrow
Agreement is still in effect and there are Buyer Shares in escrow) no later than
five (5) Business Days after the date such amount is determined or agreed.

 
52

--------------------------------------------------------------------------------

 


10.04.  Third Party Claims.


(a)           With respect to third party claims or demands by third parties as
to which the Indemnified Party may seek indemnification hereunder, whenever the
Indemnified Party will have received notice that such a claim or demand has been
asserted or threatened, the Indemnified Party will promptly notify the
Indemnifying Party of such claim or demand and of the facts within the
Indemnified Party’s knowledge that relate thereto as promptly as practicable
after receiving such notice.  The Indemnifying Party will then have the right to
defend, contest, negotiate or settle any such claim or demand through counsel of
its own selection solely at the Indemnifying Party’s own cost and expense.  If
the Indemnifying Party does not timely proceed to defend, contest, or negotiate
any such claim or demand through counsel selected by it, the Indemnified Party
may engage counsel to do so, all at the sole cost and expense of the
Indemnifying Party. Notwithstanding the preceding sentence, the Indemnifying
Party will not settle, compromise or offer to settle or compromise any such
claim or demand without the prior written consent of the Indemnified Party,
unless any such settlement or compromise unconditionally releases the
Indemnified Party from all liability with respect to any such third party claim
or demand.  The assumption of the defense of any such third party claim by the
Indemnifying Party shall not be an acknowledgment of the obligation of the
Indemnifying Party to indemnify the Indemnified Party with respect to such claim
hereunder.  If the Indemnified Party desires to participate in, but not control,
any such defense it may do so at its sole cost and expense.  If the Indemnifying
Party gives notice to the Indemnified Party within fifteen (15) Business Days
after the Indemnified Party has notified the Indemnifying Party that any such
claim or demand has been made, that the Indemnifying Party elects to have the
Indemnified Party defend or contest any such claim or demand, then the
Indemnified Party will have the right to contest and/or settle any such claim or
demand and seek indemnification pursuant to this Article X as to an Damages;
provided, however, that the Indemnified Party will not settle, compromise or
offer to settle or compromise any such claim or demand without the prior written
consent of the Indemnifying Party, which consent will not be unreasonably
withheld or delayed.


(b)           In connection with the defense or settlement of any third party
claim, the Indemnified and Indemnifying Parties shall provide access to the
counsel, accountants and other representatives of such other Party during normal
business hours and upon reasonable written notice to all reasonably relevant
properties, personnel, books, tax records, Contracts, commitments and all other
business records of such Party and will furnish to such other Party copies of
all such documents as may reasonably be requested (certified if requested) and
shall otherwise cooperate in determining the validity or defense of any such
third party claim and in the defense or settlement thereof.


ARTICLE XI


MISCELLANEOUS


11.01. Notices.  All notices, consents, requests, demands and other
communications required or permitted to be given under this Agreement shall be
in writing and (i) delivered personally, receipt acknowledged, (ii) mailed by
registered or certified mail, postage prepaid, return receipt requested, (iii)
sent by overnight courier service, or (iv) sent by facsimile addressed to the
Parties hereto as follows (or to such other addresses as any of the Parties
hereto shall specify by notice given in accordance with this provision):

 
53

--------------------------------------------------------------------------------

 


If to Buyer, to:
 
For personal or courier delivery:
State Road 405, Building M6-306A, Room 1400
Kennedy Space Center, FL 32815
Attn: President
 
For mail delivery:
Mail Code: SWC
Kennedy Space Center, FL 32899
Attn: President
 
Telecopy: 321-452-8965
 
If to Seller, Phipps or the Company, to:
 
51 Lyon Ridge Road
Katonah, NY 10536
Attn: David Phipps
Telecopy:  914-232-0647
 
with a copy to:
 
Gusrae, Kaplan, Bruno & Nusbaum PLLC
120 Wall Street
New York, NY 10005
Attn: Robert L. Blessey
Telecopy: 212-809-5449



11.02.  Amendments; No Waivers.


(a)  Any provision of this Agreement may be amended if, and only if, such
amendment is in writing and signed by Buyer, Seller and Phipps.  Any provision
of this Agreement may be waived by a Party hereto only by a written waiver
signed by the Party issuing such waiver.


(b)  No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies
provided in this Agreement shall be cumulative and not exclusive of any rights
or remedies provided by law.

 
54

--------------------------------------------------------------------------------

 

11.03.  Expenses.  Other than audit fees incurred to audit the financial
statements of the Company in order to comply with Buyer’s SEC disclosure
obligations which shall be borne by Buyer, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such cost or expense; provided, however, that all
such costs and expenses incurred by the Company shall be paid by
Seller,.  Notwithstanding the foregoing, however, in the event any Party hereto
commences a legal proceeding to enforce the provisions of this Agreement, the
Party prevailing therein shall be reimbursed for all of its costs and expenses
incurred in connection therewith (including its reasonable counsel fees and
expenses at both trial and appellate levels).  For purposes hereof, “prevailing
party” means the party in whose favor final judgment, after appeal (if any), is
rendered with respect to the claims asserted in any such action or proceeding.


11.04.  Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns; provided, however, that no Party may assign,
delegate or otherwise transfer any of his or its rights or obligations under
this Agreement (whether by operation of Law or otherwise) without the prior
written consent of the other Parties hereto, except that Buyer may transfer or
assign, in whole or in part from time to time, to one or more of its Affiliates
upon notice to Seller, its rights or obligations under this Agreement, but no
such transfer or assignment will relieve Buyer of its obligations hereunder and,
except as otherwise expressly provided for in this Agreement with respect to the
rights of Seller and the Company to transfer and assign certain rights and
assets as elsewhere provided in this Agreement.  This Agreement is not intended
to confer upon any Person other than the Parties hereto any rights or remedies
other than as specifically set forth herein.


11.05.  Further Assurances. From time to time after the Closing, at the request
of Buyer and without further consideration, Seller and Phipps and Buyer will
execute and deliver to Buyer such other documents, and take such other action,
as Buyer or Seller, as applicable, may reasonably request in order to consummate
more effectively the transactions contemplated hereby and, with respect to any
such request by Buyer, to vest in Buyer good, valid and marketable title to the
Shares.


11.06.  Governing Law.  This Agreement and the Ancillary Agreements shall be
construed in accordance with and governed by the law of the State of Delaware,
without regard to the conflicts of law rules of such state.  All references to $
in this Agreement shall refer to the currency of the United States of America.


11.07.  Counterparts; Effectiveness.  This Agreement may be signed in any number
of counterparts and by different Parties hereto in separate counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  This Agreement shall become effective
when each Party hereto shall have received a counterpart hereof signed by the
other Parties hereto, and any one of which may be delivered by facsimile.


11.08.  Entire Agreement.  This Agreement (including the documents and
instruments referred to herein) constitutes the sole and entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings and negotiations, both written and oral,
between the Parties with respect to the subject matter hereof.  No
representation, inducement, promise, understanding, condition or warranty not
set forth herein has been made or relied upon by either Party hereto.  Neither
this Agreement nor any provision hereof is intended to confer upon any Person
other than the Parties hereto any rights or remedies hereunder, except as
otherwise expressly provided for elsewhere in this Agreement.

 
55

--------------------------------------------------------------------------------

 

11.09.  Captions.  The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.


11.10.  Jurisdiction.  Any action or proceeding seeking to enforce any provision
of, or based on any right arising out of or relating to, this Agreement shall be
brought against any of the Parties in the courts of Brevard County in the State
of Florida, and each of the Parties hereby consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any obligation to venue laid therein.  Each
of the Parties hereto also agrees not to bring any action or proceeding arising
out of or relating to this Agreement in any other court.  Process in any such
action or proceeding may be served on any Party anywhere in the world, whether
within or without the State of Florida, by sending or delivering a copy of the
process to the Party to be served at the address and in the manner provided for
the giving of notices in Section 11.01 above.  Nothing in this Section 11.10,
however, shall affect the right of any Party to serve legal process in any other
manner permitted by law or equity.  Each of the Parties hereto waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other Party with respect thereto.  Each Party hereto agrees that a final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any manner provided by law or at equity.


11.11. Specific Performance.  The Parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the Parties shall be entitled to seek
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court in Brevard
County in the State of Florida, this being in addition to any other remedy to
which they are entitled at law or in equity.


11.12. Severability.  If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law or public policy,
unless the effects of such invalidity, illegality or unenforceability would
prevent the Parties from realizing the major portion of the economic benefits of
the transactions contemplated hereby that they currently anticipate obtaining
therefrom, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, it
will be modified if possible in order to achieve the original intent of the
Parties as closely as possible to the fullest extent permitted by applicable
law.

 
56

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.


BUYER:
 
WORLD SURVEILLANCE GROUP, INC.
 
By
 
Name: Glenn D. Estrella
Title: President and Chief Executive Officer
 
COMPANY:
 
GLOBAL TELESAT CORP.
 
By
 
Name: David Phipps
Title: Chief Executive Officer
 
SELLER:
 
GROWTH ENTERPRISE FUND, S.A.
 
By
 
Name: David Phipps
Title: Managing Director
 
PHIPPS (ONLY AS TO SECTIONS 2.02(e) and (g), 4.02 (as applicable to him), 6.01,
6.02, 6.06 (as to Buyer’s purchase right as set forth therein), 6.07 AND 7.03
AND ARTICLES I AND XI HEREOF):
 
 
David Phipps



 
 
57

--------------------------------------------------------------------------------

 